 

Exhibit 10.2

 

Chengdu Construction Project

 

Construction Contract

 

Project Name: Western Research and Development Production Base of Measurement
Specialties Inc (also known as: MEAS West China R&D and Manufacturing Center)

 

Project Location: Chengdu Shuangliu Internet of Things Industrial Park

 

The Employer: Measurement Technology (Chengdu) Ltd.

 

The Contractor: China Huashi Enterprises Company Limited.

 

April, 2013

 

1

 

 

Contents

 

Part I Agreement 5 I. Project overview 5 II. Contracting scope of the project 5
III. Contract period 6 IV. Quality standard 6 V. Contract price 6 VI Documents
constituting the Contract 6 VII. Word implications 7 VIII. Contractor’s
commitment 7 IX. Employer’s commitment 7 X. Effectiveness of Contract 7 Part II
General Conditions 9 I. Word definitions and interpretations 9 1.1 Word
definitions 9 1.2 Heading and Marginal Word 11 1.3 Written Form 12 II. Contract
Document 12 2.4 Constitution of contract documents and interpretation priority
12 2.5 Languages and Applicable Laws & Regulations 12 2.6 Applicable Standards
and Specifications 13 2.7 Drawings 13 2.8 Notification 14 III. Employer and
Contractor 14 3.9 Employer 14 3.10 Contractor 15 IV. Project Managerial
Personnel 16 4.11 Engineer 16 4.12 Project Manager 18 V. Assignment,
Subcontracting and Designated Subcontracting 19 5.13 Assignment 19 5.14
Subcontracting and Designated Subcontracting 19 VI. Construction Preparation 21
6.15 Construction organization design and progress plan 21 6.16 Construction
preparation 22 VII. Commencement, Suspension, Construction Period and Delay 24
7.17 Commencement and Delay 24 7.18 Construction Suspension and Resumption of
Projects 25 7.19 Construction Period and Delay 26 VIII. Supply of Materials and
Equipment 27 8.20 Materials and Equipment Supplied to be by the Employer 27 8.21
Procurement of Materials and Equipment by the Contractor 28 8.22 Inspection of
Materials and Equipment 29

 

2

 

 

IX. Construction Quality, Safety and Manner 30 9.23 Construction Quality and
Inspection 30 9.24 Project Commissioning 32 9.25 Safe and Civilized Construction
33 9.26 Project Protection 36 X. Total Contract Price, Project Quantities
Confirmation, and Project Funds Payment 36 10.27 Total Contract Price 36 10.28
Confirmation of project quantities 38 10.29 Project payment 39 XI. Change of
Project 39 11.30 Change of the project 39 11.31 Determination of Price
Modification 41 XII. Acceptance upon Project Acceptance and Settlement 43 12.32
Acceptance upon Project Completion 43 12.33 Settlement upon Project Completion
44 XIII. Default, Claim, and Dispute 45 13.34 Default 45 13.35 Claim 46 13.36
Disputes 48 XIV. Project Quality Defect Warranty 48 14.37 Project Quality Defect
Warranty 48 XV. Force Majeure 49 15.38 Force Majeure 49 XVI. Insurance and
Warranty (/guarantee) 50 16.39 Project Insurance 50 17.40 Project Guarantee 51
XVII. Taking Effect, Termination, and Cancellation of Contract 52 17.41 Taking
Effect and Termination of Contract 52 17.42 Cancellation of Contract 52 17.43
Number of Contract Originals 53 17.44 Contract Record 54 Part III Special
Conditions 54 I. Contract Documents 54 1.1 Constitution of contract documents
and interpretation priority 54 1.2 Languages and Applicable Laws and Regulations
54 1.3 Applicable standards and specifications 54 1.4 Drawings and Technical
Materials 55 1.5 Notification 55 II. Employer and Contractor 55 2.6 Employer 55
2.7 Contractor 56 III. Responsibilities and Authorities of the Project
Management Staff 58 3.8 Engineer 58 3.9 Project Manager 58

 

3

 

 

IV. Assignment, Subcontract and Designated Subcontract 58 4.10 Subcontracting 58
4.11 Designated Subcontract 59 V. Construction Preparation Work 59 5.12
Construction Organization Design and Progress Plan 59 5.13 Construction Site
Preparation 60 VI. Commencement, Suspension, Construction Period and Delay 60
6.14 Construction Period and Delay 60 VII. Supply of materials and equipment 60
7.15 Materials and Equipment to be supplied by the Employer 60 7.16 Procurement
of Materials and Equipment to be Purchased by the Contractor 61 7.17 Inspection
of Materials and Equipment 61 VIII. Quality, Security and Civilized Construction
62 8.18 Project Quality and Inspection 62 IX. Contract Price, Project Quantities
and Project Payment 62 9.19 Total contract price 62 9.20 Confirmation of project
quantities 64 9.21 Project payment 64 X. Change of Project 64 10.22 The
determination of the contract price alteration 64 XI. Completion Acceptance and
Settlement 65 11.23 Acceptance upon Project Completion 65 XII. Default, Claim
and Disputes 65 12.24 Default 65 12.25 Disputes 66 XIII. Force Majeure 66 13.26
Force Majeure 66 XIV. Insurance and Guarantee 66 14.27 Project Insurance 66
14.28 Project Guarantee 67 XV. Taking Effect, Termination, and Dissolution of
Contract 67 15.29 Number of contract originals 67   67 Part IV. Project Quality
Defect Warranty Certificate 68 Part V Supplemental Agreement 71 Part VI Safe and
Civilized Construction Measure Expense Payment Agreement 74

 

4

 

 

Part I Agreement

 

The Employer (Full Name): Measurement Technology (Chengdu) Ltd.

 

The Contractor (Full Name): China Huashi Enterprises Company Limited.

 

Pursuant to Contract Law of the People’s Republic of China and Construction Law
of the People’s Republic of China and other relevant laws and regulations, and
in the principle of equality, voluntariness, fairness and honesty, the Employer
and Contractor hereto have reached an agreement and concluded the Contract for
construction of the project through negotiations. The specific terms are as
follows:

 

I. Project overview

 

Project Name: Western Research and Development Production Base of Measurement
Specialties Inc (also known as: Sensor Research and Development Production Base
of Measurement Specialties Inc)

 

Project Location: Chengdu Shuangliu Internet of Things Industrial Park

 

Project Scale and Characteristics: the total floor area is 17317.68m2, including
a Class C workshop & associated buildings of frame structure and a Class A
storehouse of frame structure.

 

Source of Funds: Self-financing by the Employer

 

II. Contracting scope of the project:

 

According to the construction drawings designed by Shenzhen General Institute of
Architectural Design and Research Co., Ltd for Western Research and Development
Production Base of Measurement Specialties Inc. (also known as: Sensor Research
and Development Production Base of Measurement Specialties Inc.) (Be subject to
V2.0 construction drawing issued on January 25, 2013 and modification/variation
order prior to entering into the Contract) and relevant data issued by the
Employer to the Contractor, it shall include all such works within the range of
construction drawing as subgrade & foundation, major structure, decoration, door
& window, roof & waterproof works, water supply & drainage, heating ventilation
air conditioning, weak current, electrical works, fire protection, elevator,
outdoor municipal works (including fence, municipal power access, municipal
water supply & drainage, road within the fence and the interface part to the
municipal road), industrial cooling water works of the building, tap water works
of the building, and waste water treatment works of the building (excluding
landscaping works, safety supervision equipment, steel structure plant works and
secondary decoration works).

 

5

 

 

III. Contract period

 

Commencement Date: Temporarily determined to commence on April 15, 2013 (based
on the approved commencement report)

 

Completion Date: March 25, 2014

 

Total calendar days of contract period: 340 days.

 

IV. Quality standard

 

Quality standard of the project:

 

Comply with such national standards as Quality Standard of Project and Code for
Construction and Acceptance of Project, and meet the requirements of
qualification.

 

V. Contract price

 

Currency: RMB

 

Total Signed Contract Price (in words): thirty two million RMB Yuan (the project
price that the Employer pays to the Contractor shall be subject to the
settlement price.)

 

(in figures): 32,000,000 (the project price that the Employer pays to the
Contractor shall be subject to the settlement price.)

 

VI Documents constituting the Contract

 

□   Agreement;

 

□   Approved quotation list or budget statement for bill of quantities
(applicable to non-tender/bid projects);

 

□   Supplemental agreement;

  

6

 



 

□   Special and supplemental conditions;

 

□   General conditions;

 

□   Standards, codes and relevant technical documents;

 

□   Drawings;

 

□   Written records and documents related to project variation of both Parties;

 

□   Notification related to the Employer or the Engineer and minutes of meeting
signed by both Parties;

 

□   Relevant letters and data messages (including telegram, telex, fax, exchange
of electronic data and e-mail) during construction of the Project.

 

VII. Word implications

 

The implications of words in the Agreement shall be the same to the definitions
in the “general conditions” of the Contract.

 

VIII. Contractor’s commitment

 

The Contractor commits itself to the Employer to execute and complete
construction as agreed in the Contract, assume responsibilities for project
quality and defect warranty during Defect Warranty Period and perform all
obligations stipulated in the Contract.

 

IX. Employer’s commitment

 

The Employer commits itself to the Contractor to pay the contract price and
other payables at the time and in the methods agreed in the Contract and perform
all obligations stipulated in the Contract.

 

X. Effectiveness of Contract

 

Signed on: April XX , 2013

 

Signed at: Chengdu, Sichuan

 

The Employer and the Contractor agree that the Contract will become effective
from being signed and sealed with official seals by both Parties.

 



7

 





 

The Employer: (seal):  





 

The Contractor: (seal):           Legal Representative:     Legal
Representative:             Entrusted Agent:     Entrusted Agent:            
Tel.:     Tel:             Fax:     Fax:             Bank name:     Bank name:  
          Account No.:     Account No.:            
Postcode:                            Postcode:    

  

8

 



 

Part II General Conditions

 

I. Word definitions and interpretations

 

1Word definitions

 

Word definitionsTerms and expressions shall have the meanings hereby assigned to
them except as otherwise specified in the Special Conditions:

 

1.1      General Conditions refer to the clauses generally applicable to the
construction of building projects and concluded as per laws, regulations and
rules and construction requirements of building projects.

 

1.2      Special Conditions refer to the clauses agreed by the Employer and the
Contractor through consultation in accordance with laws, regulations and rules
and in combination of the specific project conditions, which are reification,
supplementation or modification of general conditions.

 

1.3      Employer refers to the party stipulated in the Contract to perform the
investment plan of the Project or other party assigned to take charge of the
management of the Project and the legal successor acquiring the qualification,
but does not means any assigns (otherwise agreed by the Contractor).

 

1.4      The Contractor refers to the party who, as stipulated in the Contract,
undertakes the Project and has the construction qualification for corresponding
works.

 

1.5      Subcontractor and Assigned Subcontractor refer to the party approved by
the Employer and signing the Subcontract with the Contractor to undertake some
works of the Project and having the construction qualification for corresponding
works and the legal successors acquiring the qualification.

 

1.6      Employer’s Representative refers to the representative assigned by the
Employer to execute the right and obligation stipulated in the Contract.

 

1.7      Engineer refers to the project managerial personnel assigned by the
Employer during the execution of the Contract, who is stipulated in the special
conditions of the Contract and whose specific duty is defined in corresponding
conditions of the Contract by the Employer and the Contractor. For projects
subject to supervision, the Engineer will be the Supervision Engineer, who is
entrusted by the Employer to undertake project supervision and has obtained
related qualification certificate for project supervision, while for those not
subject to supervision, the Engineer will be the professional entrusted by the
Employer.

 

1.8      Project Manager refers to the project managerial personnel assigned by
the Contractor during the execution of the Contract and obtained the
corresponding qualification, which is stipulated in the specific conditions of
the Contract and represents the Contractor to perform the right and obligation
stipulated in the Contract.

 

1.9      Designer refers to the party who is entrusted by the Employer to
undertake project design and has obtained related qualification certificate for
corresponding project, and the legal successor who has acquired corresponding
qualification.

 



9

 

 

1.10    Permanent Project refers to the permanent project to be implemented,
which is stipulated in the Contract, including the equipment assigned in Clause
1.14.

 

1.11    Temporary Project refers to all temporary projects required for
implementation and completion of the Project and during defect restoration,
excluding the equipment of the Contractor assigned in Clause 1.15.

 

1.12    Project refers to the permanent project and the temporary project, or
either one as per the actual conditions.

 

1.13    Single Project refers to an independent single project which is in the
scope of the Project, is stipulated in the Contract or can produce profits
separately.

 

1.14    Equipment refers to the machine, instrument and equipment which are to
constitute or constitute a part of the permanent project.

 

1.15    Contractor’s Equipment refers to the machine, tool or material processed
(or rented) by the Contractor and required for implementation & completion of
the Project and defect restoration.

 

1.16    Employer’s Equipment refers to the machine, tool or material, stipulated
in the Contract, provided by the Employer and required for implementation &
completion of the Project and defect restoration.

 

1.17    Site refers to the place provided by the Employer for the project
construction and other specific places to constitute a part of the site assigned
by the Employer in the Contract.

 

1.18    Permanent Land Occupation refers to all lands subject to permanent
occupation required for implementation of the Project.

 

1.19    Temporary Land Occupation refers to all lands subject to temporary
occupation required for implementation of the Project, including the temporary
branch, access road & temporary bridge used for construction, temporary access
road at the site and land used for such temporary facilities as production &
living facilities.

 

1.20    Contract Price refers to the price used for implementation and
completion of the Project and defect restoration specified in award notification
or stipulated by the Employer and the Contractor.

 

1.21    Additional Increased (Decreased) Contract Price refers to the contract
price increased (decreased) by calculating contract price after being confirmed
by the Employer under the circumstance that contract price needs to be increased
(decreased) in the process of contract execution.

 

1.22    Cost refers to the expenses and expenditures that are not included in
the Contract Price but shall be paid by the Employer or the Contractor.

 

1.23    Handover Certificate refers to the certificate stipulated in the
Contract after completion of the single project or the project wit h single
construction period under the Contract.

 

1.24    Commencement Date refers to the absolute or relative date when the
Contractor commences the construction as stipulated in the Contract between the
Employer and the Contractor.

 

1.25    Completion Date refers to the absolute or relative date when the
Contractor completes the construction as stipulated in the Contract between the
Employer and the Contractor.

 



10

 



 

1.26    Actual Completion Date refers to the date when the Contractor completes
the project construction and the acceptance upon completion of the project is
passed.

 

1.27    Construction Period refers to the days from the commencement date to the
completion date calculated by total calendar days (including legal holidays) as
agreed in the Contract between the Employer and the Contractor.

 

1.28    Actual Construction Period refers to the days from the commencement date
to the actual completion date calculated by total calendar days (including legal
holidays).

 

1.29    Drawing refers to all design drawings, calculation sheets and technical
data of similar nature provided by the Employer to the Contractor as per the
agreement under the Contract, or all design drawings, calculation sheets and
technical data of similar nature submitted by the Contractor and approved by the
Engineer.

 

1.30    Standard/specification refers to technical standards/specifications and
relevant modification or supplementation applicable to the Project stipulated in
the Contract.

 

1.31    Bill of Quantities refers to the detailed list including project
description, corresponding quantities and other items listed as per relevant
calculation rules of project quantities and drawings.

 

1.32    Written Form refers to the form in which the contents of contract,
agreement, letters, data messages (including telegram, telex, fax, exchange of
electronic data and email) can be materially reflected.

 

1.33    Default Responsibilities refer to the responsibilities which shall be
assumed by any party here to for failure to perform the obligations or for
improper fulfillment of obligations under the Contract.

 

1.34    Claim refers to the requirements for economic compensation and/or
extension of construction period, which is made by one party suffering actual
loss due to the reasons of the other party other than itself in the process of
contract execution.

 

1.35    Force Majeure refers to the objective conditions during the contract
execution, which are unpredictable, inevitable and uncontrollable.

 

1.36    Hour or day: in case that the time is calculated by hour as per the
Contract, it will be calculated from the hour (rest hour not deducted) when the
event comes into effect; in case that the time is calculated by day, it will be
calculated from the next day rather than the commencement day; In case the final
day of time limit is rest day or other legal holidays, the next day of the rest
day or holiday will be taken as the final day of the time limit (except the
completion date). The deadline of the final day of the time limit is the 24
o’clock of that day.

 

1.37    Legal Holiday refers to each Saturday, Sunday and other national legal
holidays.

 

2Heading and Marginal Word

 

Heading and Marginal Word2.1          The headings and marginal words of clauses
in the Contract shall not be considered as the contract conditions or the
contract itself, and shall not be taken into consideration in the interpretation
and presumption of the contract conditions.

 



11

 



 

3Written Form

 

Written Form3.1         Otherwise stipulated in the Contract, any notification
and instruction issued or released by either party during execution of the
Contract shall be in written form and shall be free from unreasonable liens or
delay. In addition, the recipient shall sign the name and the receipt time on
the return receipt.

 

II. Contract Document

 

4Constitution of contract documents and interpretation priority

 

Constitution of contract documents and interpretation priority4.1
        Constitutions of contract document shall be an integral whole and shall
be mutually interpretable and explicable. Except as otherwise specified in the
Special Conditions, the documents composing the Agreement shall be interpreted
in a priority sequence as follows:

(1)           Agreement;

(2)           Supplemental agreement

(3)           Special and supplemental conditions;

(4)           General conditions;

(5)           Standards, codes (/specification) and relevant technical
documents;

(6)           Drawings;

(7)           Approved quotation list or budget statement for bill of quantities
(applicable to non-tender/bid projects);

(8)           Written records and documents related to project variation of both
Parties;

(9)           Notification related to the Employer or the Engineer and minutes
of meeting signed by both Parties;

(10)         Relevant letters and data messages (including telegram, telex, fax,
exchange of electronic data and e-mail) during construction of the Project.

 



Engineer’s Interpretation4.2         In case of ambiguity or inconsistency of
the contract document, the Engineer shall make relevant interpretation. In case
of disagreement of the Engineer’s interpretation, it shall be settled as per the
agreement for dispute in Article 36 of the General Conditions.

 

5Languages and Applicable Laws & Regulations

 

Languages 5.1         Documents under the Agreement is written, interpreted and
explained by Chinese language. In case more than two (including two) languages
are used as agreed in the Special Conditions, Chinese language shall prevail in
interpreting and explaining the Agreement.

 

Applicable laws and regulations5.2         Laws, regulations and rules of the
People’s Republic of China are applicable to the contract document. Laws,
regulations and rules requiring specific expression shall be agreed in the
Special Conditions between the Parties.

  

12

 



 

6Applicable Standards and Specifications

 

Applicable Standards and Specifications6.1Material, equipment and construction
of the Project must comply with the requirements of current national, industrial
and local (construction location) standards and specifications. In case of
discrepancy between national, industrial and local (construction location)
standards and specifications, it shall be subject to the one with strictest
requirements.

 

Absence of Correspponding National Standards and Specifications6.2In case of
absence of corresponding national standards and specifications, the Employer
shall provide the Contractor with technical requirements for construction as per
the time agreed in the Special Conditions, and the Contractor shall submit
construction process as per the agreed time and requirements and perform the
process upon the approval by the Employer. In case the Employer requires
application of foreign standards and specifications, the titles of relevant
foreign standards and specifications shall be shown in the Special Conditions
and the Chinese translation versions shall be provided.

 

7Drawings

 



Supply and Application of Drawings

7.1 The Employer shall provide the Contractor with drawings in numbers and at
the date as agreed in the Special Conditions. If the Contractor needs additional
numbers of drawings, the Employer shall copy for it at the Contractor’s expense.
The Contractor shall keep a complete copy of drawings at the construction site
for the convenience of the Engineer and related personnel during project
inspection. The Contractor shall not provide the drawings to the third party
irrelevant to the construction of the Project without the approval of the
Employer.

 





Confidentiality Request7.2In case the Employer has special confidentiality
request to the Project, it shall propose such request and non-disclosure period
in the Special Conditions with related cost at the Employer’s expense. The
Contractor shall perform confidentiality obligations during the agreed
non-disclosure period.

 



Delay of Provision of Drawings7.3In case the Employer does not provide the
drawings as per agreement, resulting in disturbance of construction plan and
loss and/or delay of the construction period to the Contractor, the Employer
shall compensate for the relevant loss of the Contractor and/or extend the
delayed construction period.

  

Failure of Provision of Drawings by the Contractor7.4In case that the Employer
does not provide the drawings as per agreement is caused since the Contractor
fails to submit the drawings stipulated in the Contract or the drawings
submitted have mistakes, the Contractor shall have no right to request the
Employer to compensate loss and extend the construction period.

  

Temporary project Drawings

7.5In case the Engineer considers it is necessary, the Contractor shall 2 design
drawings of temporary project for approval or future reference.

 



 

Supplemental Drawings and Technical Data7.6The Employer or the Engineer shall be
entitled to the Contractor the notice to deliver supplemental drawings and
technical data required for proper construction, completion and defect
restoration of the Project at any time, and the Contractor shall execute
relevant instructions.

 



 

13

 



 

8Notification





 

Notification to the Contractor8.1All certificates, notifications or instructions
delivered by the Employer or the Engineer to the Contractor, as per the contract
terms, shall be sent or delivered by specially-assigned personnel to the address
assigned in the Special Conditions of the Contract by the Contractor or any
other address assigned by the Contractor for this purpose.



 

Notification to the Employer and the Engineer8.2All notifications delivered by
the Contractor to the Employer or the Engineer, as per the contract terms, shall
be sent or delivered by specially-assigned personnel to the address assigned in
the Special Conditions of the Contract by the Employer or the Engineer or any
other address assigned by the Employer or the Engineer for this purpose.



 

Rejection of Notification8.3In case one party refuses to sign for the other
party’s notification, it shall be deemed that the notification has been
delivered when the other party has delivered the notification to the address
assigned in the Special Conditions in such modes as stipulated in the Special
Conditions as express mail.

 

III. Employer and Contractor

 

9Employer

 

The Employer’s Representative9.1The Employer shall assign relevant
representative to represent the Employer to perform the right and obligation
agreed in the Contract. The name of relevant representative shall be indicated
in the Special Conditions. Such items as verification, approval, agreement and
review required to be performed by the Employer, stipulated in the Contract,
shall be subject to the signature and approval of the Employer or the Employer’s
Representative. In case it is necessary to replace the Employer’s
Representative, the Employer shall inform the Engineer and the Contractor at
least 7 days in advance.

 

The Employer’s Obligation9.2The Employer shall perform all obligations
stipulated in the Contract. The Employer shall pay the contract price and other
payables at the time and in the methods agreed in the Contract to the Contractor
and provide the Contractor with standards/specifications, drawings, materials,
equipment, devices and others agreed in the Contract.

 

9.3The Employer shall complete the following work as per terms agreed in the
Special Conditions prior to the commencement of the Project and undertake
relevant cost:

 



14

 



 

The Employer’s Work(1)        Provide the Contractor with data on engineering
geology and underground pipeline of Construction Site, and be responsible for
the authenticity and accuracy of the data;



(2)        Handle the administrative examination and approval formalities which
should be performed by the Employer;

(3)        Determine the bench mark and coordinate control point, carry out site
delivery and acceptance and hand over to the Contractor;

(4)        Organize the Contractor and the Designer to carry out drawings audit
and technical clarification;

(5)        Coordinate in protection of underground pipeline, adjoining
buildings, structures (including preserved cultural relics), and ancient and
precious trees surrounding the construction site;

(6)        Carry out other work falling into the Employer’s obligation agreed by
the Employer and the Contractor in the Special Conditions.

 



The Employer’s Failure to Complete the Agreed Work9.4In case the Employer fails
to fulfill all work stipulated under Clause 9.3, resulting in loss and/or delay
of the construction period to the Contractor, the Employer shall compensate for
the relevant loss of the Contractor and extend the delayed construction period.

  

10Contractor

 



The Contractor’s Obligation10.1The Contractor shall perform all obligations
stipulated in the Contract. The Contractor shall carry out the design stipulated
in the Contract, organize the constriction well and complete the Project and
relevant defect restoration on time. Hence, the Contractor shall provide all
necessary supervision and administration, labor, material, devices, construction
equipment, vehicles from/to the construction site, and all objects stipulated in
or reasonably inferred from the Contract for execution of the Project.

 

10.2The Contractor shall complete the following work as per the terms agreed in
the Special Conditions:

 

The Contractor’s Work(1)For project of which the design is responsible by the
Contractor, the Contractor shall complete the construction drawing design of the
Project entrusted by the Employer within the allowable range of design
qualification grade and business, and use them after the Engineer’s approval and
the Employer’s verification with related cost at the Employer’s expense;

(2)Be responsible for the safety and security work at the construction site and
provide and maintain the lighting facilities and fences used for construction;

(3)Provide the Employer and the Supervisor freely with 2 offices and 2 living
houses and associated facilities at the construction site;

 



15

 

 

(4)Observe laws, regulations and rules on site traffic, environmental
protection, construction noise, work safety and civilized construction, go
through relevant procedures and inform the Engineer. The Contractor shall bear
the cost incurred thereof.

(5)Be responsible for protection of the completed works prior to delivery of the
completed Project or a single project of the Project, and be responsible for
repair of the damage occurred during protection period at his own expenses. In
case the Employer requests the Contractor to take special protection measures,
the Employer shall bear corresponding cost;

(6)Carry out protection of underground pipeline, adjoining buildings, structures
(including preserved cultural relics), and ancient and precious trees at the
construction site;

(7)Ensure that the sanity at the construction site conforms to relevant rules
and regulations on environmental and sanitary management, clean up the
construction site before delivery and bear the loss and penalty due to breach of
relevant rules and regulations for reasons of his own;

(8)Carry out other work falling into the Contractor’s obligation agreed by the
Employer and the Contractor in the Special Conditions.

  



The Contractor’s Failure to Complete the Agreed Work10.3In case the Contractor
fails to fulfill al work stipulated under Clause 10.2, resulting in loss of the
Employer, the Contractor shall compensate for the relevant loss of the Employer.

 

IV. Project Managerial Personnel

 

11Engineer

  

Engineer11.1The Employer shall assign the Engineer in the Special Conditions of
the Project or inform the Contractor of the Engineer’s name prior to
commencement. For those subject to project supervision, the Employer shall also
inform the Contractor of the name of supervising unit and supervision contents
in written form prior to commencement. Any instruction delivered by the Employer
to the Contractor must be given by the Engineer. In case it is necessary to
replace the Engineer, the Employer shall inform the Engineer in written form at
least 7 days in advance.

  

Engineer’s Authority11.2The Engineer shall perform his duty agreed in the
Contract, and exert the right stipulated or bound to be inferred in the
Contract. Except those stipulated clearly in the Contract, the Engineer has no
right to modify the Contract or release the Contractor of any duty and
obligation stipulated in the Contract. Any action or omission occurred when the
Engineer performs and execute the authority shall not release the Contractor of
any duty and obligation stipulated in the Contract.

 



16

 



 

 

Engineer’s Authority Limitation11.3The Engineer shall obtain the Employer’s
approval when exerting the following authorities:

 

£.Give commencement order, shutdown order and resumption order;

£.Propose suggestions for the Designer or the Contractor;

£.Carry out alternation in form, quantities, quality, price and contents related
to the Project;

£.Alter the Contractor’s duty and obligation stipulated in the Contract;

£.Propose or approve relevant claims;

£.Issue project fund payment certificate;

£.Perform other right required to obtain the Employer’s approval stipulated
clearly in the Contract Conditions;

£.Perform other right required to obtain the Employer’s approval stipulated
clearly in the Special Conditions.

  

Emergency Conditions11.4The engineer can exert the right stipulated in Clause
11.3 first and then make a written report to the Employer within 24 hours under
the circumstances that it will not release the Contractor of any duty and
obligation stipulated in the Contract, in case the Engineer considers it is the
emergency endangering the personal safety and property and is subject to
immediate influence on the work safety, and it is impossible to report the
condition to the Engineer in advance.

  

Entrustment of Engineer’s Authority11.5The Engineer can authorize any duty and
right to the Engineer Representative (except the authority which must be
performed by the Engineer assigned by the Employer or as per relevant provisions
at any time), and can also withdraw any authority authorized to the Engineer
Representative at any time. The Engineer shall inform the Employer and the
Contractor of any such authorization and withdrawal 7 days in advance. Relevant
authorization or withdrawal shall be invalid before deliver relevant copy of
document to the Contractor. The Engineer Representative shall be responsible for
the Project and perform and exert the duty and right authorized by the Engineer.
That the Engineer Representative performs the authority within authorized range
shall be deemed to that performed by the Engineer.

 



Engineer’s Instruction11.6The Engineer shall provide the Contractor with
necessary instructions in time as per the terms stipulated in the Contract.
Instructions given by the Engineer shall be submitted to the Project Manager in
written form after signed by the Engineer, and they will go into effect when the
Project Manager signs his name and time of receiving date on the return receipt.
The Engineer may give oral instruction when necessary and confirm it in written
form within 48 hours. The Contractor shall execute the Engineer’s oral
instruction. The Contractor shall advance written confirmation request within 7
days after the Engineer gives the oral instruction, in case the Contractor does
not receive the written confirmation of the Engineer after the oral instruction
is given for 48 hours. The Engineer shall give response to the Contractor’s
written confirmation request within 48 hours, and the oral instruction shall be
deemed as confirmed if the Engineer gives no response within 48 hours after the
Contractor submits such request. If the Contractor regards the Engineer’s
instruction being irrational, he shall submit a report to the Employer and the
Engineer within 24 hours after he receives such instruction. The Employer and
the Engineer shall make the decision to modify the instruction or perform the
original instruction within 24 hours after he receives the Contractor’s report,
and inform the Contractor.

 



17

 





 

Engineer’s Failure to Fullfil the Obligation and Error11.7The Engineer shall
provide the Contractor with necessary instructions in time as per the terms
stipulated in the Contract with the approval of the Employer. The Engineer shall
approve and perform other obligations agreed.

  

11.8The Engineer shall take into consideration of various conditions, perform
the right to make decision as per the actual condition, make judgment
practically and fairly as per the provisions of the contract conditions when
performing or exerting the authority or handling items involved in the
Employer’s and the Contractor’s right and obligation. In case the improper
conditions are detected, the Engineer shall be responsible for relevant
modification.

 

12Project Manager

 

Project Manager12.1The Contractor shall appoint the Project Manager, and
authorized him to perform the rights and obligations under this Contract on
behalf of the Contractor. The candidate for the Project Manager shall be
proposed by the Contractor, and shall be determined in the special conditions
upon the consent of the Employer. The Contractor shall submit the name of the
Project Manager and details to the Engineer and Employer before the
commencement.

  

Signature of Projet Manager12.2All documents released by the Contractor based on
this Contract (including all notices to the Employer or Engineer) shall be
released in writing by the Project Manager after signing.

 

Replacement of Project Manager12.3The Contractor shall ensure that the
qualifications of the appointed Project Manager shall be consistent with the
commitments in the tendering documents, and ensure the Project Manager shall
work in his/her capacity in time to ensure that the project management team is
steadily working during the construction. If the qualifications of the appointed
Project Manager are inconsistent with the commitments in the tendering documents
or the Project Manager and the bidding documents appointed commitments
inconsistent or Project Manager is not in place in time, the Employer can make
the corresponding punishment against the Contractor in accordance with
stipulations in the special conditions. If the Contractor needs to replace the
Project Manager, it shall notify the Engineer in writing at least 7 days in
advance and report to the Employer for approval. Without the consent of the
Employer, the Contractor shall not change the Project Manager. If the Employer
requires the replacement of the Project Manager, the Contractor shall
unconditionally replace the Project Manager within 7 days after receiving the
Employer's notice.

 



18

 



  

Organzation of Construction by Project Manager12.4The Project Manager shall
reasonably organize the construction organization design (construction program)
approved by the Employer and Engineer, projects progress plan and the Engineer’s
order. In the event of any emergencies where personal, property and engineering
safety is endangered and the Engineer cannot be reached, the Project Manager
shall take the emergency measures to ensure the personal life, engineering and
property safety, and shall render the reports to the Engineer and Employer
within 48 hours after the measures are taken. The Project Manager must be
resident on the site to ensure the project proceeds smoothly.

 

V. Assignment, Subcontracting and Designated Subcontracting

  

13Assignment

 

Assignment 13.1The Contractor shall not assign this Contract or any part thereof
to any other entity or individual.

 

14Subcontracting and Designated Subcontracting

  

Subcontracting14.1The project subcontracting shall follow the provisions of the
relevant laws and regulations. The Employer and the Contractor can specify the
subcontracted project and subcontractor's name in the special conditions. If the
subcontracted project proposed by the Contractor is not identified in the
special conditions, it shall be reported to the Engineer for examination and to
the Employer for approval. If the Contractor subcontracts some of the projects
in the contracted scope, it shall not relieve the Contractor from any
responsibility or obligation under this Contract. The Contractor shall purchase
materials according to the standards stipulated in this Contract, and the above
provisions contained in this paragraph can be neglected in case of the
non-subcontracted project, but such project shall be reported to the Engineer
for filing, and the Engineer and the Employer have the right to review.

 

Construction Qualification14.2If the Contractor has no construction
qualification for the certain professional projects, the Contractor must
subcontract this professional project according to Paragraph 14.1, and the
Subcontractor must have the qualifications for undertaking such projects.

 



19

 

 

Subcontractor’s Materials14.3The Contractor has the obligation to provide all
data about the Subcontractor who has already subcontracted or intends to
subcontract the project to the Employer and Engineer.

  

Subcontracting Project Payment14.4The Contractor and the Subcontractor shall
sign a subcontract. The price of subcontracted projects shall be settled by the
Contractor and the Subcontractor. The Employer shall not make any engineering
payment in any form to the Subcontractor without the consent of the Contractor.

  

Re-subcontracting14.5The Contractor shall not divide the entire project into
segments for subcontracting. The Contractor shall prohibit the Subcontractor
from re-subcontracting any part of the subcontracted project.

 

14.6The Employer can appoint a subcontractor for the professional project within
the work scope of the Contractor.

 

14.6.1      14.6.1 After the Employer provides the contract commitment of the
designated subcontractor to the Contractor; the Contractor must enter into the
subcontracted project contract with the designated Subcontractor concerning the
cost agreed in the commitments and the responsibilities of all parties within
fifteen (15) days. If, due to the Contractor’s reason, the subcontracted project
contract is not signed in time, which invalidates the previous cost commitment
by the designated Subcontractor or hinders the designated Subcontractor’s
mobilization, all the adverse consequences shall be borne by the Contractor. If
the Subcontractor designated by the Employer fails to conclude the
subcontracting contract with the Contractor due to its own reasons, all the
losses incurred shall be borne by the Employer, and the delayed period thereof
shall be prolonged accordingly. However, the Contractor must send the details to
the Employer in time, which shall be coordinated and settled by the Employer;
otherwise, the Contractor shall bear all the responsibility for the postponed
project.

 

14.6.2      For the Subcontractor’s subcontracted project designed by the
Employer, the Employer shall not make any general contracting expenses, and the
Contractor shall not charge any other fees. The total general contracting price
already includes the management fees, cooperation expenses, all taxes needed for
issuing the project invoice of the designated subcontracted project as well as
the Contractor’s profit and other related expenses.

 

14.6.3      After the Contractor signs the subcontracting contract with the
designated Subcontractor, the Employer and designated Subcontractor have no
direct contact relationship. The designated Subcontractor shall be responsible
to the Contractor, and the Contractor shall be responsible to the Employer. The
Contractor shall bear all responsibilities for the designated Subcontractor's
any breach of contract, work safety accident or any project damage caused by
negligence or other losses incurred to the Employer.

 



20

 



 

14.6.4      The Contractor shall declare the progress of the designated
subcontracted project and settlement to the Employer, and the Contractor and
designated Subcontractor shall settle the payment. After the Contractor obtains
the payment for the actual finished projects from the Employer, the Contractor
shall directly pay the agreed all expenses in the payment commitments to the
designated Subcontractor. If the Contractor delays the payment or refuses the
payment without the reasonable reason, the Employer is entitled to deduct the
project payment to the Contractor, which shall be made to the designated
Subcontractor, and the resulting damages and losses caused by the delayed
progress shall be borne by the Contractor.

 

VI.Construction Preparation

 



15Construction organization design and progress plan

 

Construction Organization Design and Progress Plan15.1The Contractor shall
prepare the construction organization design and progress plan for the single
project as agreed in the Project and special conditions.

 

Submission and Confirmation of Construction Organization Design and Progress
Plan15.2The Contractor shall submit the construction organization design and
progress plan to the Employer and Engineer according to the time and
requirements stipulated in special conditions (or within 14 days after the
Contractor receives the single project drawings agreed in the Project or the
special conditions if there is no specific time requirement in the special
conditions). The Employer and Engineer shall, according to the agreed time in
the special conditions of this Contract (or within 14 days after the Engineer
receives the construction organization design and progress plan if the special
conditions have no specific time requirement), confirms or propose the amendment
opinions; otherwise, it shall be deemed as consenting such design and plan. If
the Employer and Engineer proposes any reasonable amendment suggestions within
the specified time, the Contractor shall submit the modified construction
organization design and progress plan as per the time or requirements agreed in
the special conditions based on the suggestions (or within seven days after the
Contractor receives the amendment suggestions if the special conditions have no
specific time) for the approval by the Engineer before implementation.

 



21

 

 

Requirements for Progress Plan

15.3The progress plan shall be prepared in accordance with the two methods, the
key line network chart and main work Gantt chart, and shall include the work
quantity and progress that is estimated to have been completed each month, in
order to reflect the overlapping relationship between all construction sections
or processes, construction period as well as dates of commencement and
completion.

 

Construction as per Progress Plan

15.4The Contractor must carry out the construction according to the progress
plan approved by the Employer and Engineer and receive the inspection and
supervision of the Employer and Engineer on the progress.

 

Modification and Improvement of Progress Plan

15.5If the Employer or the Engineer believes that the actual progress of the
project does not meet the confirmed project progress, the Contractor shall
immediately revise the progress plan and put forward the corrective actions
according to the requirements of the Employer and Engineer, and shall submit the
action to the Employer and Engineer for approval. The modified progress plan
shall not relieve the Contractor from any liability and contractual obligations
under this Contract, and shall still ensure that the Project shall be completed
within the time as agreed in this Contract. If the actual progress is
inconsistent with the progress plan due to the reason of the Contractor, the
Contractor shall not claim any payment for the corrective action.

 

Submission of Project15.6The Contractor shall send the plan of the project
expenditure payable to the Contractor under this Contract to the Engineer
together with the progress plan, for the Engineer's reference at any time. If
required by the Engineer, the Contractor shall also submit the revised project
expenditure plan.

 

Not Discharging the Contractor from Responsibilities and Obligations15.7The
Contractor shall submit the above construction organization design, progress
plan and instructions and project expenditure plan to the Engineer for approval,
and the Contractor shall not be relieved from any liability or obligation of
this Contract accordingly.

 

16Construction preparation

 

Site Operation and Construction Methods16.1The Contractor shall be responsible
for the adaptability, soundness and safety of all site operations and
construction methods. If any specified part or all permanent projects shall be
designed by the Contractor as explicitly specified by this Contract, the
Contractor shall bear all responsibilities for the designed permanent projects
regardless of the approval by the Engineer.

 

Error in the Contract Documents16.2When the Contractor looks up in the contract
documents or during the implementation of the Project, the Contractor shall be
responsible for reviewing the drawings, specifications or other information. If
there is any error, omission or defect found, the Employer and Engineer shall be
notified in writing in time before the commencement of the project, and the
Employer and Engineer shall, upon receiving notice from the Contractor, shall
immediately make decisions. If the Contractor fails to find the error that
should have been found and causes any loss to the Employer, the Contractor shall
bear the liability of compensation.

 



22

 

 

Investigation Data16.3The Contractor, before signing this Contract, shall study
and analyze the hydrological, geological and meteorological data provided by the
Employer. The Contractor shall be responsible for the understanding, judgment
and application of such data.

 

Field Investigation16.4Before the Contractor signs this contract, it shall be
deemed as having studied and investigated the site and surroundings, already
known about existing accesses to the site other traffic conditions, land,
conditions and nature of the land, danger of the damaged property, nature of
excavated materials, projects needed for the Project, nature of materials,
needed living and accommodation conditions, as well as all the data about the
influences on the contract signing or the construction work of the Project. The
Contractor shall not claim against the Employer due to the inadequate knowledge
about the above items, or request freeing its responsibility under this
Contract.

 

Unfavorable Outside Barriers or Conditions16.5During the construction, in the
event of any outside barrier or condition that is unforeseeable other than
climatic conditions of the site, causing any damage to the Contractor and/or
postponing the progress, the Employer shall extend the delayed period if it is
the fault of the Employer.

 

Expressed Unfavorable Barriers or Conditions16.6In determining loss and (or)
delayed time, consideration shall be given to the relevant instructions of the
Engineer to the Contractor, as well as the Contractor’s measures acceptable to
the Engineer when there is any specific instruction from the Engineer. However,
for the adverse outside barriers or conditions explicitly expressed in this
Contract, it shall be deemed that the Contractor has already foreseen the
impacts and have included in the contract all the possible expenses thereof. If
this Contract has not clearly pointed out the unfavorable outside barriers or
conditions, the Engineer has notified the Contractor of the possible occurrence
but the Contractor fails to take effective measures, the Contractor shall be
responsible for all resulting consequences.

 

Underground Structure16.7Before the Contractor signs this Contract, it shall
make further investigation and understanding knowledge about the existing
underground structures on the site after investigating the design data and
materials provided by the Employer, in order to obtain all information about the
influences on the construction, and make full consideration during the
construction organization design and progress plan.

 



23

 

 

Construction Setting-out16.8The Employer shall provide the Contractor with the
original reference point, baseline and base level needed for the project
constriction and shall be responsible for the authenticity, and the Contractor
shall make efforts to verify their accuracy before setting-out and protect all
reference points, stakes and other relevant signs. The Contractor shall,
according to the reference above, correct any errors in the project location,
elevation, size or alignment, and provide a variety of related instruments,
equipment and personnel required. The Engineer’s review of setting-out,
alignment or level shall not reduce or relieve the Contractor of its
responsibility for the accuracy.

 

Provision of Land16.9The Employer shall provide the construction site to the
Contractor as per the special conditions, so that the Contractor can carry out
the construction of the Project. If the Employer fails to provide the
construction land as agreed, giving rising to the impact on the progress of the
Project or any part hereof, the Employer shall compensate the Contractor or
prolong the construction period for any losses to the Contractor and (or) delay
in the construction period.

 

Rental of Temporary Land16.11The project land within the red line can be
provided to the Contractor as the temporary construction land free of charge
upon the approval of the Employer without affecting the construction.

 

For the Project Only16.12All the Contractor’s equipment, temporary projects and
materials provided for the Project shall be deemed as for the use of the Project
only once they are transported to the site. Except transferring the above items
within the site, the Contractor must not transfer any or all of the above items
out of the site unless the Employer or Engineer agrees.

 

VII.Commencement, Suspension, Construction Period and Delay

 

17Commencement and Delay

 

Commencement of the Project17.1The Engineer shall issue the notice of
commencement to the Contractor at least seven days before the date of
commencement agreed in this Contract; the Contractor shall start the
construction of the Project as per the date of commencement specified in this
Contract.

 

Commencement Delay Caused by Contractor17.2If the Contractor cannot commence the
work due to its own reason, it shall clarify the request and reason for the
extension to the Engineer at least 7 days before the commencement date agreed in
this Contract. The Engineer, within 48 hours after receiving the request for
commencement extension, shall make a confirmation, and respond to the Contractor
after getting the approval of the Employer. If the Employer agrees with the
extension or fails to give the response within the specified time, the
commencement shall be postponed and the construction period shall be extended
accordingly. If the Contractor disagrees with the extension or the Contractor
fails to suggest the extension within the specified time, the commencement date
shall not be postponed and the construction period shall not be extended
accordingly.

 



24

 

 

Commencement Delay Caused by the Employer17.3If the Contractor cannot start the
work by the commencement date stipulated in this Contract because of the
Employer’s reasons, the Engineer shall notify the Contractor in writing,
postpone the date of commencement and extend the construction period
accordingly. If any damage or loss is incurred to the Contractor due to the
postponed commencement, the Employer shall indemnify the Contractor for the
losses.

 

18Construction Suspension and Resumption of Projects

 

Suspension of Construction18.1If the Engineer considers it necessary to suspend
the construction, he may issue an order to the Contractor, so that the
Contractor can suspend a part or all of the projects, and put forward written
opinions within 48 hours after the order. The Contractor shall follow the
instructions from the Engineer to suspend the construction of part or all of the
projects. During the suspension period, the Contractor shall properly protect
the Project or any part of the Project, and guarantee its security.

 

Construction Suspension Caused by Contractor18.2The Employer shall not
compensate for the construction suspension caused by the following reasons in
terms of expense increase and (or) delay:

 

(1)Necessary suspension caused by any error or default of the Contractor, or
under the responsibility of the Contractor;



(2)Any suspension for the Contractor to reasonably deploy the construction of
the Project, or to take necessary technical measures for the safety of the
Project and any part hereof;

(3)Necessary suspension caused by the climatic conditions of the site, so that
the construction period may be extended; but the Contractor shall not extend the
total construction period by this reason.

 

Suspension Caused by the Employer or Engineer18.3If the suspension is caused by
the act or fault of the Employer or Engineer, the Employer shall postpone the
construction period accordingly when the loss is incurred to the Contractor and
(or) construction period is delayed.

 

Suspension of construction that lasts more than 30 days18.4If the Contractor
suspends all the construction projects of the Project according to the
instructions from the Engineer and the Engineer does not issue the Order of
Resumption within 30 days since the date of suspension, the Contractor can issue
the writing notice to the Engineer when such suspension is not in the scope of
Paragraph 18.2, suggesting the suspended projects be resumed within 14 days
after the receipt of this notice. Without such permission in the above period,
the Contractor can make the following choice if the Employer has no justified
reasons (but not required):



 



25

 

 

⑴.   When the suspension affects only a part of the Project, the Contractor
shall have the right to cancel such part of the project from this Contract, and
at the same time inform the Employer;

⑵.   When such suspension affects the Project as a whole, the Contractor shall
have the right to deem it as a default event according to Clause 34 of the
general conditions, and terminate the contracting of this Contract.

(3)   This clause does not apply if the suspension is caused by the Contractor’s
reason or both parties have any dispute.

 

Resumption of work18.5After the Engineer issues the Order of Resumption, the
Contractor and Engineer shall jointly inspect the projects, production equipment
and materials which are affected by the suspension. The Contractor shall be
responsible for repairing any defects or damage or deterioration of the
projects, equipment or materials during the suspension.

 

19Construction Period and Delay

 

19.1The construction project or any sub-project must be completed within the
periods or each period specified by the Contract, or within the extended period
as specified in 19.2.

 



Construction Delay19.2Extensions should be made for the construction schedule in
case of construction delays due to the following reasons:

⑴.The Employer fails to provide necessary drawings and conditions as agreed
without proper reason;

⑵.The project unable to be proceeded due to the Employer’s failure to pay the
advanced payment or progress payment at the scheduled date without proper
reason;

⑶.The project unable to be proceeded due to the Engineer’s failure to provide
necessary instructions and approvals as agreed;

⑷.Change of the Project;

⑸.Construction delayed due to force majeure;

⑹Other extensions specified by the contract or approved by the Employer.

 

Restrictions on Time of Work19.3The construction work of the Contractor
conducted at night or in national holidays must be approved by the Employer and
the Engineer in advance, as well as other approvals from local authority
according to the local laws and regulations. Necessary works for the sake of
life-saving, asset protect or concerned with construction safety and quality are
allowed to be conducted without the approvals of the Employer and the Engineer
in advance. In that case the Contractor must report its works to the Employer
and the Engineer within 8 hours after the occurrence of the incident.

 



26

 

 



Compensations for Extensions19.4The contractor will be held responsible for the
breach of the Contract for its failure to complete the construction project as
scheduled in 19.1, or to complete any sub-project within the corresponding
schedule, due to its own problem, and should make compensations for the delay as
per the specific terms of compensation. And the payment of delay compensation
should not exempt the Contractor from any of its responsibilities or obligations
specified by the Contract. The delay time is calculated by the delayed time
(days) deducted with the approved time of extension (days) (i.e. Time of
Extension=Actual Construction Period – Scheduled Time – Approved Schedule
Extension).

 

VIII.Supply of Materials and Equipment

 

20Materials and Equipment Supplied to be by the Employer

 

The Employer shall supply the material and equipment.20.1The materials and
equipment supplied by the Employer should be specified by a special list covered
by a special term. The list should cover the types, specifications, models,
quantities, unit prices, quality levels of the materials and equipment supplied
by the Employer, as well as the time and place of delivery. The Employer should
provide the Contractor the materials and equipment specified by the list, along
with their quality certificates. The Employer is responsible for the quality of
its materials and equipment. The Employer should notify the Contractor 24 hours
before delivery of its materials and equipment, to allow the acceptance be made
under the surveillance of Engineers from both parties, and the delivered
materials and equipment docked by the manner to the place specified by the
Contractor.

 

Contractor’s Duty of Storage Keeping20.2The Contractor is responsible for the
storage of the materials and equipment supplied by the Employer after the
handover, with the costs of storage paid by the latter. Any loss or damage of
the materials and equipment caused by the Contractor should be compensated by
its own. The Contractor should not be held responsible for the storage of the
materials and equipment in case the Employer fails to notify its acceptance
handover as per 20.1, with any cost of loss or damage covered by the Employer
during that course.

 



Responsibilities of Employer20.3The Employer is responsible for the case of
inconformity among the materials and equipment it provides with those specified
by the list, such as:



(1)The difference of the unit price should be covered by the Employer;

(2)The Contractor can refuse to accept or keep the materials and equipment with
their types, specifications, models or quality levels mismatched, and have the
Employer ship them out for repurchasing;

(3)The materials with mismatched specifications or models can be replaced by the
Contractor by the approval of the Employer, with the replacement costs covered
by the former;

 



27

 

 

(4)The materials and equipment delivered at the wrong place should be
transported to the right place by the Employer as per the list;

(5)The quantity shortage of the supplied materials and equipment should be made
up by the Employer, while the surplus should be shipped out from the site by the
Employer.

(6)The storage cost of the Contractor for the materials and equipment delivered
to early should be covered by the Employer; while the construction delay and
damage to the Contractor due to the overdue delivery should be compensated by
the Employer, with necessary extensions made for such delay.

 

Settlement method:20.4The means of settlement for the materials and equipment
supplied by the Employer should be settled in the supplementary agreement
between the Employer and the Contractor.

 

21Procurement of Materials and Equipment by the Contractor

 

Procurement of Materials and Equipment by the Contractor21.1The materials and
equipment purchased by the Employer should be matched with the relevant designs,
specifications/standards and Special conditions, and provided along with their
quality certificates. The Employer should be responsible for the quality of the
materials and the equipment. The Contractor should be notified 24 hours before
delivery by the Employer to allow the acceptance be made under the surveillance
of engineers from both parties.

 

Responsibilities of Contractor21.2The materials and equipment purchased by the
Contractor that mismatch with the relevant design, standards/specifications and
Special conditions should be shipped out from the site by the Contractor by the
time specified by the Employer or the Engineer, for it to repurchase the matched
ones; the costs brought about by the repurchasing should be covered by the
Contractor, and no extension should be made for the construction delay caused by
such mismatches. The materials and equipment used by the Contractor against the
relevant design, standards/specifications and Special conditions should be
repaired, demolished or repurchased by it as per the constructions of the
Engineer; the costs brought about by the repair, demolishing or repurchasing
should be covered by the Contractor, and no extension should be made for the
construction delay caused by such mismatches.

 

Contractor’s Failure to Implement Instructions21.3The employer has the right to
hire others to implement its constructions specified in 21.2 in case the
Contractor fails to implement them, with all the hiring costs covered by the
employer itself. All other fees and collateral costs should be born by the
Contractor, which should be recollected by the Employer directly, or be paid by
retaining from any payment to the Contractor.

 



28

 

 

Substitute Materials21.4Applications must be made for the use of substitute
material by the Contractor to the Engineer, Substitute materials are allowed to
be used by the Contractor after applying to the Engineer of such substitutions,
which should be reported to the Employer for approval, with all the increment or
deductions of the contract price and cost settled by the Contractor and the
Employer in writing forms.

 

Cargo transportation21.5The Contractor is responsible for the package,
transportation, receiving, handling, storage and protection of the materials and
equipment it purchases, and should bear the civil and/or criminal
responsibilities brought about by the transportation of its goods.

 

Authority of Specifications21.6The Employer has the right to specify the brand,
grade, manufacturer or distributor of the materials and equipment purchased by
the Contractor. All materials (including finished and semi-finished products) to
be part of the permanent project should be the qualified brand-new products
meeting the requirements and regulations of construction quality management and
approved by the Engineer and the Employer.1) Before ordering and processing such
materials, the Contractor must apply for the approvals of the supervising
engineer and the Employer, and provide samples and user‘s introductions for such
materials if necessary.2) No substitute materials should be used without
approvals from of designer, supervising engineer and the owner.3) The
acknowledgement of the supervising engineer on the source and inspected quality
of the material cannot be interpreted as the acceptance to the whole batch of
materials, and the supervising engineer is rightful to reject such materials at
any time.4) The Contractor should bring in at least 3 candidates of good fame
for the supply of major materials and equipments like goods concrete,
brickworks, decorations and equipments, which will be allowed for site
deployment after jointly approved by the designer, supervising engineer and the
Employer.

 

21.7Before decorating constructions, the Contractor should make samples of the
decorations for mothball after inspections by both parties for the reference of
material supply and acceptance inspections.

 

22Inspection of Materials and Equipment

 



Inspections of Materials and Equipment22.1Samples should be made on all
materials and equipment by the Contractor under the surveillance of the Engineer
as per the pertinent laws, regulations, codes, specifications and the Contract
before construction, and submitted to the qualified institutes for inspections;
those failing the inspections should not be used in construction.

 

Inspection Items22.2The time and place, method, frequency and items of
inspections should be proposed by the Contractor according to the pertinent
laws, regulations, codes, standards, specifications and the Contract to the
Employer and the Engineer for approval before implementation.

 



29

 

 

Inspection Costs22.3Unless otherwise specified by Special conditions, all costs
brought about by the inspections on the materials and equipment supplied by the
Employer should be born by the Employer, and those of the equipment and
materials supplied by the Contractor should be covered by the Contractor.

 



Supplementary Inspections22.4It is right for the Employer or the Engineer to
demand further tests on the materials and equipment. The costs for the further
test of the materials and equipment supplied by the Employer should be born by
the Employer. The testing costs for materials and equipment purchased by the
Contractor that fail to pass the further test as per the pertinent standards,
specifications and the Contract should be born by the Contractor; otherwise
those costs should be covered by the Employer.



 

Randomized Inspections22.5The Engineer is granted with the access to the
construction site and the workshop of the products or semi-finished products, as
well as the places of manufacturing or fabrication, and the Contractor should
provide all necessary convenience for their access.

 

IX.Construction Quality, Safety and Manner

 

23Construction Quality and Inspection

 



Project Quality23.1The quality standard specified by the Special conditions of
the Contract should be met. The evaluation of quality standard should be made as
per the standards and specifications of the Contract.

 

Quality assurance23.2The Contractor is obliged to establish its own quality
system as per the agreement of the Contract. The Employer and the Engineer has
the authority to conduct inspections on any aspect of the quality system. Before
the design and implementation of each phase, the Employer and the Engineer has
the right to ask for the Contractor to submit documents concerning its processes
and how it will implement the requirements. The compliance of the Contractor
with its quality system will not exempt it from any duty or obligation specified
by the Contract.

 

Contractor's Responsibilities in Quality Control23.3The Contractor is
responsible to the Employer for the construction quality of the project,
including but not restricted to:

⑴. Prepare and inspect the construction technical schemes, determine the
construction techniques for special works, prepare the construction quality
system (these schemes and measures are subject to the approval of the Engineer,
which however will not exempt the Contractor from any of its duties);

⑵. Provide and organize enough personnel for construction quality control and
inspection; 

 



30

 

 

⑶. Keep the quality of the materials and equipment used for construction
control, including those purchased by the Contractor, Subcontractor and
specified subcontractor above the standard level specified by the relevant
standard/specification, design and the Contract;

⑷. Organize and participate in the acceptance check of all works, including
concealed acceptance, medium-term acceptance and completion acceptation;
organize the subcontractors and certain subcontractors to participate in the
completion acceptation.

⑸. Organize the subcontractors or certain subcontractor to fulfill their
obligations to maintain their works during the defect liability period;

The damages to the works due to failure of quality control of the Contractor
should be recovered by it alone; with compensations made to cover the Employer’s
lose, without any extension for the delay of the construction progress.

 



Conformity of Construction Works23.4The Contractor should strictly follow the
requirements of pertinent standards, specifications and design drawings, as well
as the instructions from the Engineer in construction, and accept the
inspections of the Engineer at any time, and provide any necessary convenience
for the inspections. However the presence of the Engineer in inspection should
not interrupt the normal construction works. In case of failure to meet the
quality standard, the Contractor should demolish the disqualified part of work
for reconstruction, until the quality standard is met. The Contractor is obliged
to pay for the demolishing and reconstruction, as well as the collateral damages
for its failure to meet the quality standard, without any extension made for the
delayed construction progress; those costs caused by the failure of the Employer
should be covered by the Employer, with necessary extensions made for the
delayed progress.

 

Inspection before Concealing Works23.5No work is allowed to be concealed before
the approval from the Employer and the Engineer. When any part of the work is
ready for concealment, the Contractor should notify the Employer and the
Engineer 24 hours in advance of the time, items and place of the inspection,
make sure the Employer and the Engineer provided with enough opportunities to
conduct the inspection, and provide any necessary help and document for the
Employer and the Engineer. The Employer and the Engineer should participate in
the inspections on the concealed work without unseasonable delay, unless they
deem the inspections as unnecessary, with their decisions notified to the
Contractor. In case the Employer and the Engineer fail to show up in the
inspection on the concealed works within 12 hours after the scheduled point, the
Contractor is allowed to conduct the inspection by its own, and conceal the work
after the inspection report is completed based on the actual results of the
inspection, which should be submitted to the Employer and the Engineer
afterwards for approval. The Engineer should notify the Employer and relevant
government authorities to designate representatives as witnesses of the
acceptance of concealed works.

 



31

 

 

Re-inspection23.6The Contractor should make necessary peeling-offs and
perforations on demand for the supplementary acceptance of the concealed works,
no matter whether the inspection is to be conducted by the Employer and the
Engineer, and re-conceal the work after the supplementary inspection. The
additional costs raised by the supplementary inspections should be covered by
the Employer in case the inspection is successfully closed, with necessary
extensions made for the delay to the construction progress; otherwise the
Contractor should follow the instruction of the Engineer to rework until the
further inspection is successfully closed, and cover all the additional costs on
its own, without any extension made for the progress delay.

 





24Project Commissioning

 

Project Commissioning24.1If the Employer and the Contractor agreed that
commissioning is needed for this project, both parties shall achieve an
agreement on content and cost bearer of commissioning in special conditions of
this contract. Content of commissioning shall be consistent with scope of
installation contracted by the Contractor.

 

24.2Commissioning for this project shall be performed according to the following
procedures:

 

Commissioning procedure⑴.     Equipment installation project possesses
stand-alone no-load commissioning condition; the Contractor shall organize
commissioning, and notify the Engineer of the time, content, and location of
commissioning 48 hours in advance. The Contractor shall prepare the test-run
record, while the Employer shall provide necessary conditions as required by the
Contractor for the commissioning. The Engineer shall participate commissioning
on time, and shall sign on commissioning record if it passed. If the Engineer
can not be at site for the commissioning within 12 hours after the agreed
commissioning time, commissioning records made by the Contractor should be
accepted.

⑵.     Equipment installation project possesses no-load linkage commissioning
conditions. The Employer should organize the commissioning, and notify the
Contractor of the time, content, location of commissioning, and requirements for
the Contractor 48 hours in advance, and the Contractor shall make preparations
according to these requirements. If the result of the commissioning is
acceptable, the Parties shall sign the test-run record.

 ⑶.     The Employer shall be responsible for the commissioning after the
completion and acceptance of the Project. If the Employer requires the
commissioning before project completion and acceptance or the Contractor’s
assistance is required, approval shall be acquired from the Contractor and a
supplementary agreement shall be signed separately.

 



32

 

 

24.3Responsibilities of the Employer and the Contractor in this project
commissioning are as follows:

 

Responsibilities of both parties during the commissioning⑴.     If the
commissioning fails to meet acceptance requirements by reason of design, the
Employer shall require the Designer to change the design. The Contractor shall
make reinstallation according to the changed design. The Employer shall bear all
costs for design changes, dismantle, and re-installation, and the construction
period shall postpone accordingly.

⑵.     If the commissioning can not meet acceptance requirements because of
equipment manufacturing reasons, and the equipment is procured by the
Contractor, the Contractor shall be responsible for repairing or procuring a new
one, dismantle, and re-installation, and shall bear relevant expenses, and
construction period shall not be postponed; if the equipment is procured by the
Employer, the Employer shall be responsible for repairing or procuring a new
one, and the Contractor shall dismantle and re-install, the Employer shall bear
relevant expenses and the construction period shall be postponed accordingly.



⑶.     If the commissioning can not meet acceptance requirements because of the
Contractor’s construction, the Contractor shall carry out re-installation and
commissioning according to the Engineer’s requirements and shall bear relevant
expenses, the construction period can not be postponed.

⑷.     The Engineer’s failure to sign the test-run record within 24 hours after
acceptable commissioning shall be deemed that the Engineer has admitted the
test-run record and the Contractor can proceed with construction or completion
formalities.

⑸.     Except for already included in contract price or otherwise agreed upon by
special conditions of this contract, the commissioning expenses shall be on the
Employer.

 

25Safe and Civilized Construction

 

Responsibility of the Employer25.1The Employer shall carry out safety education
to its staff at construction site. The Employer must not require the Contractor
to construct while breaching regulations on safe and civilized construction.
Accident caused by the Employer and expenses incurred shall be the
responsibility of the Employer, and the construction period shall be postponed.

 

25.2The Contractor shall complete the following work

 

Responsibility of the Contractor(1)The Contractor shall observe administrative
regulations related to safe production and civilized construction for project
construction, stipulate measures and schemes for safe and civilized
construction, organize construction strictly following safe and civilized
construction standards, take necessary safety protection measures, so as to
eliminate hidden risk for accident, guarantee personal safety of construction
personnel at site, the Employer’s staff, and other relevant personnel, and
accept at any time supervision and inspection carried out by industrial safety
inspectors according to law.

 



33

 

 

(2)Safe production management agency of the Contractor and professional safe
production managing personnel shall be responsible for field supervision and
inspection to the organization of safety and civilization measures by the
construction enterprise, and for reporting to the Employer and competent
department for construction in a timely manner.

 

(3)The Contractor and the Subcontractor shall make clear in the subcontract that
expenses for safety and civilization measures taken at construction site shall
be under the management of the Contractor who will also be responsible for its
usage. If the safety and civilization measures at construction site are carried
out by the Subcontractor, the Subcontractor shall propose special safety and
civilization measures and schemes, and pay necessary expenses after the measures
and schemes are approved by the Contractor. Agreements made by the Contractor
and the Subcontractor about the subcontracting contract shall not alleviate or
exempt the Contractor from any of its liabilities to the Employer according to
construction contract.

 

(4)For safety accidents caused by the Contractor or the Subcontractor, the
Contractor shall be responsible for corresponding liabilities and expenses
incurred, and the construction period can not be postponed. The Contractor can
compensate the Subcontractor according to the subcontracting contract.

 

25.3The Engineer should carry out field supervision to the implementation of
safety and civilization measures by the Contractor at construction enterprise
site. The Engineer should examine and confirm the safety and civilization
measures at construction enterprise site implemented by the Contractor in a
timely manner. If the Engineer found out that the Contractor did not implement
safety protection and civilized construction measures in construction
organization design and special construction scheme, the Engineer is entitled to
order it to rectify immediately; if the Contractor refuses to rectify or did not
complete rectification within required period, the Engineer shall report to the
Employer and competent administrative department for construction, and shall
order it to suspend construction when necessary. The Engineer’s failure in
examination or ordering it to rectify will not alleviate or exempt the
Contractor from safety responsibilities.

 



34

 

 

Safety Protection25.4When the Contractor is constructing near power equipment,
electric transmission line, underground pipes, sealed shockproof project shop,
flammable and explosive lot, and vital communication lines facing the street, in
radioactive and toxic environment, and when carrying out blasting operation and
using toxic objects for construction, the Contractor should propose safety
protection measures to the Employer and the Engineer, and implement the measures
after being approved by the Employer and the Engineer, and relevant expenses for
safety protection measures shall be the responsibility of the Contractor.

 

Site operations of the Contractor25.5The Contractor shall limit its operations
within the site. During construction period, the Contractor shall keep the site
clear of obstacles, properly store and handle materials, equipments, and the
Contractor’s apparatus, and clear all residual, waste, and temporary projects
not needed anymore from the site.

 

Fossil, hisoridal relics25.6When any fossil, cultural relic, and structure of
geological or archaeological significance and other relics or objects are
discovered at site, the Contractor shall protect the site immediately and inform
the Employer and the Engineer within four hours, and the Employer and the
Engineer should report to local cultural relics management department within 24
hours after receiving the notice, and the Employer and the Contractor shall take
proper protection measures according to requirements from cultural relics
management department. The Employer shall undertake the cost incurred thereby
and extension of construction period. If the fossil or cultural relic is damaged
because they were not reported or not reported in a timely manner after being
discovered, the responsible person shall assume corresponding liabilities
according to law.

 

Accident handling25.7In case of occurrence of heavy casualties and other safety
accidents, the Contractor shall report the accident to relevant departments and
notify the Engineer according to relevant regulations immediately and no later
than four hours after the accident, and shall respond according to requirements
from relevant government departments. In case of dispute between the Employer
and the Contractor about accident responsibility, determination of relevant
government department shall prevail.

 

25.8The Contractor shall guarantee that expenses for safety and civilization
measures taken at construction site are used for their purposes, and a statement
of expenses for safety and civilization measures taken at construction
enterprise’s site shall be listed separately in financial management. The
Contractor shall pay the Subcontractor expenses for safety and civilization
measures taken at construction enterprise's site according to the agreement and
time regulated in subcontracting contract. If the Contractor did not pay the
expenses according to agreement and prevented the Subcontractor to implement
safety protection measures timely and thus caused accident, the major
responsibility shall be on the Contractor. If the Employer undergoes a claim
from a third party for the safety accident occurred for the Contractor or the
Subcontractor’s responsibility, the Contractor shall compensate the Employer for
all its losses.

 



35

 

 

26Project Protection

 

Project protection26.1From the commencement date, the Contractor shall be fully
responsible for taking care of this project and the materials and equipments to
be used and installed in this project, until the day the handover certificate
for this project is issued, and then the management responsibilities mentioned
above shall be transferred to the Employer. If handover certificate has been
issued to any individual project and has put it into operation before the
handover certificate for the whole project is issued, the Contractor does not
need to be responsible for protecting the individual project since the day of
usage, and transfer the responsibility to the Employer. However, the Contractor
shall still be responsible for the project not completed within its defects
liability period and for the management of materials and equipments to be used
and installed in the project until the project is completed. The management
responsibility described in this clause means that the person responsible for
management shall assume responsibilities such as repair, compensation, and
self-borne loss for usage status and existence status of materials and equipment
not conforming to contract agreement because of they are lost, stolen, or
destroyed etc. 26.2 During the period the Contractor is responsible for
management, for any damage of this project or any part, as well as materials,
equipments, devices, and temporary project, the Contractor shall make up for
damage, loss, or injury mentioned above on his own costs, so as to make the
project conform to standards agreed upon by the contract in all aspects.

 

Protection for products and semi-products26.3The Contractor shall be responsible
for protecting the finished products and semi-finished products finished by
stages in project before the project is handed over after completion; the
Contractor’s permit must be obtained for any other subcontractor or designated
subcontractor to use these products or construct based on them. The Contractor
shall be responsible for repairing the damage which the Engineer has confirmed
to have been caused by improper protection measures taken by the Contractor;
damage caused by the Subcontractor and the designated subcontractor during
construction shall be repaired by the responsible person. In case the
Subcontractor or designated subcontractor has not repaired in a timely manner,
the Contractor shall be responsible for claiming compensation from the
Subcontractor or the designated Subcontractor after repairing.

 

X.Total Contract Price, Project Quantities Confirmation, and Project Funds
Payment

 

27Total Contract Price

 

Total Contract Price27.1The contractor price shall be agreed upon in the
contract by the Employer and the Contractor through confirmed project quotation
or budget statement. After the contract price has been agreed upon in this
contract, either party must not change it arbitrarily.

 



36

 

 

Payments of taxes and fees27.2Except for otherwise agreed upon by the contract,
according to current national tax law and current regulations of relevant
departments, the Contractor or its Subcontractor shall pay all the payable tax
fees and expenses.

 

Change of laws and regualtions27.3Contract price of the project is the price
listed in project quotation which has been confirmed by both parties, if within
the permitted error range of the bill of quantities listed in the project
statement, shall be settled according to actual the bill of quantities, but can
not exceed the total contract price.

 

Adjustment procedure of the contractual price27.6The Contractor shall, within 14
days after the appearance of factors for adjusting contract price, inform the
Engineer in written form the reason, method, and amount of adjustment; the
adjusted amount shall be paid at the same time with the project fund as the
added/deducted contract price after the Engineer’s confirmation and the
Employer’s approval of the adjusted amount. If the Employer or the Engineer does
not confirm nor propose opinions for modification within 14 days after receiving
the Contractor’s notice, it shall be deemed that the Employer or the Engineer
has approved the adjustment.

 

After the agreed adjustment has been made to contract price, if the Contractor
did not submit modification report within the specified time period, the
Employer can decide by himself whether to adjust the contract price. The
Employer shall inform the Contractor in written form the decision of not
adjusting contract price within 28 days after the adjustment situation occurred,
or submit the reason and amount for adjustment in written form to the Contractor
for approval, if the Contractor does not raise an objection within 14 days after
receiving the adjustment report, it shall be deemed that the Contractor has
approved the adjustment.

 

After the agreed adjustment has been made to contract price, if neither the
Employer nor the Contractor submit adjustment report within the specified period
of time, it shall be deemed that the occurrence of that adjustment does not
involve adjustment of contract price.

 

Tentative price27.7For material or equipment whose price can not be determined
when signing the contract, the Employer and the Contractor shall make agreement
about name of material and equipment as well as their provisional price in
special conditions. The tentative price will not be used as the basis for
settlement.

 

Final confirmation of the tentative price27.8Final determination of provisional
price shall be agreed upon in special conditions through later quotation, at
settlement, only the price difference between the material and the equipment
shall be adjusted, the rest part shall be on a contract basis and will not be
adjusted.

 



37

 

 

27.9For project whose price can not be determined when signing the contract, the
Employer and the Contractor shall make agreement about name of project as well
as their provisional price in special conditions. The provisional price will not
be used as the basis for settlement.

 

Final confirmation of the tentative amount27.10Provisional price shall be
determined before construction of relevant projects commences. The Contractor
shall prepare budget statement for the Engineer for review and for the Employer
for approval so as to determine the provisional price.

 

27.11Sporadic projects refer to projects to be settled according to labor used,
machine-team, and material costs listed in Table of Sporadic Work Items in the
bill of quantities. If the Employer requires the Contractor to complete the
sporadic items, the Contractor shall propose a report about amount of labors and
unit price, amount and unit price of machine-teams, and amount and unit price of
materials used etc. within 7 days after accepting the Employer’s requirement,
and the price shall be paid at the same time with the progress payment as added
contract price after having been submitted to the Employer and approved.

 



Confirmation of the cost engineer27.12Documents related with contract price and
adjustment in Article 27 shall be approved by the registered cost engineer
before being submitted and approved.

 

28Confirmation of project quantities

 

Interim measuring28.1The Contractor shall submit in a timely manner measurement
report for completed project quantities to the Employer and the Engineer
according to project progress, who shall make measurements for the completed
project quantities, proposed by the Contractor within 7 days after receiving the
measurement report, and shall inform the Contractor 24 hours before measuring.
The Contractor shall participate on time and provide all required detailed
information and necessary assistance.

 

Records and drawings28.2For project requiring records and drawings for
measurement, the Contractor shall prepare records and drawings of that project
during work and submit it to the Employer and the Engineer, then review and
confirm relevant records and drawings together with the Employer and the
Engineer at the agreed time. If both parties agree, they shall sign on the above
records and drawings, and measurements shall be made based on this. If the
Contractor did not participate in review and confirmation for drawings and
records mentioned above, it shall be deemed that the Engineer's determination
for these records and drawings through measurement and verification is correct
and accurate.

 



38

 

 

28.3Results of measurement:

 

Results of measurement⑴If the Contractor did not participate in measurement
according to agreement made in Article 28.4, measurement made or approved by the
Employer and the Engineer shall be considered the right measurement for the
project.

⑵If the Employer and the Engineer did not make measurement within the time
period regulated in Article 28.1, then project quantities listed in the
measurement report submitted by the Contractor shall be deemed confirmed.



⑶If the Engineer did not inform the Contractor within the time period regulated
in Article 28.1 and thus prevented the Contractor from participating in
measurement, then the measurement results made or approved by the Employer or
the Engineer shall be deemed invalid.



⑷For project quantities added because of exceeding scope of design drawing by
the Contractor or because of the Contractor’s reasons, as well as project
quantities for rework, the Engineer shall not measure.



⑸If the Contractor does not agree on the results measured by the Employer and
the Engineer, the Contractor shall defend themselves within 7 days after
receiving the above results, stating the aspects the Contractor deems incorrect
in the above results. After receiving the defending, the Employer and the
Engineer shall inspect their measurements to relevant project quantities or
relevant records and drawings, or make confirmation or modifications.

 

Confirmation of the cost engineer28.4Documents related with measurement of
project quantities in Article 28 shall be approved by the registered cost
engineer before being submitted and approved.

 

29Project payment

 

29.1Refer to Supplementary Agreement for terms about payment of project funds.

 

XI.Change of Project

 

30Change of the project



 

Item30.1During construction, the occurrence of the following shall be deemed as
change of project:

 

(1)Change of quantity of any work content included in the contract;

(2)Change of quality or other characteristics of any work content included in
the contract;

(3)Change of elevation, line shape, position, and size of any part of this
project;

(4)Change of regulated sequence or schedule of any part of this project;

 



39

 

 



(5)Any additional work, materials, or equipment required for project
modification.

 

Variation procedure30.2Project modification shall be implemented according to
the following procedures and the Engineer shall issue a modification order to
the Contractor 14 days in advance.

(1)The Employer proposes modification, then the Engineer reviews and approves,
where necessary, it must be approved by the designer and corresponding
modification design must be submitted;

(2)The designer proposes modification and shall submit corresponding
modification design to the Engineer for review and approval and reported to the
Employer for his approval;

(3)The Engineer proposes modification, where necessary, it must be approved by
the designer and corresponding modification design must be submitted, and
reported to the Employer for his approval;

(4)The Contractor proposes modification, where necessary, it must be approved by
the designer and corresponding modification design must be submitted, and
reported to the Employer for his approval;

Modification proposal mentioned above involving structure, exterior wall etc.
that affects this project and public safety must be approved by the designer and
corresponding modification design shall be submitted.

When modification mentioned above exceeds the original design standard or
approval construction scale, or requires being approved by relevant departments,
the Employer should submit it to the planning administrative department for
review and approval again, and corresponding modification design drawing and
instruction issued by the designer shall be provided.

 

Proposal30.3If the Engineer requires the Contractor to give a proposal related
with the modification before issuing a modification order, the Contractor shall
reply in written form within seven days, stating possible influences the
modification might have to the project.

 

Modification30.4The Contractor shall carry out project modification according to
modification order given by the Engineer, without which the Contractor must not
carry out any modification to the project. Any project modification must not
invalidate the contract in any form; all results of such modification shall be
evaluated according to relevant agreement of Article 31.

 

Other changes30.5If addition or reduction of any project quantities is not the
result of implementation of the Engineer’s order but because the project
quantities exceed or under quantities listed in the bill of quantities, the
addition or reduction does not require any order. If the Contractor proposes
partial modification design because of demand of taking corresponding technical
measures for reasons such as easy construction, construction safety, avoiding
interruption etc., the Engineer’s approval must be obtained, and expenses
incurred for this shall be borne by the Contractor. Any cost incurred by
unauthorized change of design made by the Contractor and any direct loss to the
Employer caused by the same change shall be borne by the Contractor, and the
Construction Period thus delayed shall not be postponed. If the issuance of
modification order for this project is caused by the Contractor’s mistake or
breach of contract etc., any additional expenses incurred by this shall be borne
by the Contractor.

 



40

 





 

Rational suggestion30.6If any rational suggestion put forward by the Contractor
in construction involves any change of the design drawings or the construction
planning, or replacement of any material and equipment, such suggestion must be
subject to the Engineer’s inspection and the Employer’s approval. If such change
or replacement is made without such approval, the Contractor shall bear the cost
incurred thereof and compensate the Employer for relevant losses. The
Construction Period thus delayed shall not be postponed. When the Employer
agrees to adopt the Contractor’s reasonable suggestion, any expenses incurred
and benefits obtained shall be borne or shared by the Employer and the
Contractor on a separately agreed contract between them.

 

30.7If modification of project quantities affects construction period and price
and the two parties can not reach an agreement, the two parties shall entrust
respectively an independent third party (registered cost engineer) to confirm,
and both parties shall accept the review results and share the expenses.

 

31Determination of Price Modification

 

Determination of price modification31.1Modification of price shall be determined
according to the following method:

¨.     If there are project unit price that is applicable for the modification
project, the modification of price shall be determined according to the existing
project unit price in the contract. When the addition or reduction of quantities
of the modified project exceeds 15% of the project quantities in the bill of
quantities or the extent agreed by the Employer and the Contractor in special
conditions, the Employer and the Contractor shall reach a new agreement on
calculation method in special conditions for the project unit price of the rest
project quantities after addition or reduction; if there is no agreement, the
two parties shall make another agreement to determine the modification of price.

¨.     If there is only project unit price that are similar to the modified
project, modification of price can be determined through referring to similar
project unit price;

¨.     If there is no project unit price applicable or similar to the modified
project in the contract, the Employer and the Contractor shall make an agreement
on calculation method in special conditions; if there is no agreement, the two
parties shall reach another agreement to determine modification of price.

 

41

 

 

31.2For situation in (1) of the above Article 31.1, confirmation of project
quantities shall be carried out according to relevant measurement regulations in
Article 28.

For situation in (2) and (3) of the above Article 31.1, modification of price
shall be carried out according to the following procedures;

1     The Contractor shall submit report of modification of project price and/or
report of construction period postpone to the Engineer within 14 days after
receiving project modification order for confirmation and submitted to the
Employer for approval. If neither confirmation nor objection is made within 14
days after the Engineer or the Employer receives the report, it shall be deemed
that the report has been confirmed.

2     If the Contractor does not submit report to the Engineer within 14 days
after receiving project modification order, the Employer can decide on his own
discretion whether to change project price and/or postpone construction period.
The Employer shall inform the Contractor in written form the decision of not
modifying project price and/or postpone construction period, or submit the
report of modification of project price and/or report of construction period
postpone to the Contractor for confirmation within 28 days after issuing the
modification order. If neither confirmation nor objection is made within 14 days
after the Contractor receives the report, it shall be deemed that the report has
been confirmed.

3     If the Employer and the Contractor did not submit the report of
modification of project price and/or report of construction period postpone
after the project modification order has been issued, it shall be deemed that
the modification does not involve adjustment of project price and/or postpone of
construction period of the contract.

4     The Employer and the Contractor can reach a separate agreement on time
period for issuance and confirmation of project price and/or postpone of
construction period in special conditions.

 

Disputes over the altered price31.3When the Employer and the Contractor can not
reach an agreement after negotiation on the determination of modification of
price, it shall be handled according to regulations related with controversy or
dispute solution procedures in Article 36 of general conditions.

 

Payements with the altered price31.4Confirm the added (deducted) modification
project price as the added (deducted) project fund, to be paid at the same time
with the project fund.

 

Confirmation of the cost engineer31.5Documents related with modification of
price in Article 31 shall be approved by the registered cost engineer before
being submitted and approved.

 

42

 

 

XII. Acceptance upon Project Acceptance and Settlement

 

32Acceptance upon Project Completion

 

Acceptance upon Project Completion32.1Within 21 days after the project possesses
conditions for acceptance upon project completion, the Contractor shall apply
for acceptance upon completion to relevant departments of the government
according to relevant regulations and special conditions related with acceptance
upon project completion, and the Employer shall give corresponding assistance.
Meanwhile, the Contractor shall also apply for acceptance upon project
completion and provide completion data to the Employer. Within 21 days after
receiving the application, the Employer shall establish a committee for
acceptance upon project completion and organize the acceptance upon project
completion.

 

Satisfactory acceptance32.2Upon qualification of final acceptance upon project
completion, the Employer and the Contractor shall issue hand over certificate
within 7 days after completion of acceptance, and carry out project hand over.
Actual completion date (i.e. date of qualification of acceptance upon project
completion) of this project shall be written on the hand over certificate. After
the hand over certificate is issued, the Contractor shall hand the project over
to the Employer, and the Contractor shall cease to assume management
responsibilities for the project.

 

Site clearing upon the completion32.3After issuance of hand over certificate,
the Contractor shall clear its devices, residual materials and equipments,
wastes, and various temporary projects from the construction site to keep the
whole site and project tidy and neat and be ready for use. However, before the
termination of warranty responsibility, the Contractor is entitled to keep
materials and equipments needed for performing its obligations during the
warranty period, the Contractor’s devices and temporary projects at site. If the
Contractor fails to move all devices, residual materials and equipments, wastes,
and various temporary projects within the reasonable time period permitted by
the Employer or the Engineer, the Employer can:

¨.     Entrust others to seek a place to store the Contractor's devices,
residual materials, and other properties;

¨.     Entrust others to clear the wastes.

Expenses incurred by projects mentioned above shall be borne by the Contractor;
the Employer could deduct them from any payable funds to the Contractor.

 

43

 

 

Re-acceptance32.4If the project quality can not meet the contracted standards,
the Engineer shall give an order or non-acceptance to the Contractor within 7
days after the acceptance is completed, requiring the Contractor to rework or
repair the project that did not meet contracted standard. After completing the
projects mentioned above, the Contractor shall apply for acceptance upon project
completion again. The Employer shall organize acceptance upon project completion
again according to regulations in Article 32.1. After acceptance is passed, the
Employer issues the handover certificate etc. according to regulations in
Article 32.2. The actual completion date written in hand over certificate shall
be the date on which the Contractor applies for acceptance upon project
completion.

 

No arrangement for acceptance32.5If the Employer fails to organize initial
acceptance upon project completion within 21 days after receiving application
for initial acceptance upon project completion submitted by the Contractor, or
fails to propose modification opinions within 7 days after initial acceptance
upon project completion, it shall be deemed that the project passes initial
acceptance upon project completion. The Contractor can carry out subsequent
procedures.

 

Completion of sporadic works32.6If the Employer requires dumping the project and
completing the project for special reasons, the Employer and the Contractor can
sign the project dumping and completion agreement after negotiation and the
agreement shall be a part of contract documents.

 

Acceptance of individual work32.7If certain individual work of the project
requires acceptance upon project completion separately, it shall be carried out
according to regulations in special conditions and above regulations related
with acceptance upon project completion.

 

Forged utilization32.8If the acceptance on completion of the Project fails to be
carried out or to be passed, the Project shall not be used by the Employer. If
the Project has been used by the Employer for whatsoever reason, the Employer
shall be responsible for any quality problems or other problems arising
therefrom.

 

33Settlement upon Project Completion

 

Submission of Settlement upon Project Completion33.1The Contractor shall submit
settlement statement for acceptance and complete settlement documents to the
Employer within 28 days after the hand over certificate of the project is signed
and issued.

 

Settlement Review33.2Within 28 days after receiving the settlement statement for
acceptance and settlement documents submitted by the Contractor, the Employer
shall, with assistance from the Engineer, review and verify them according to
relevant regulations of the contract, and confirm the settled price for project
completion after having reached an agreement with the Contractor. The project
settlement shall be reviewed by relevant governmental departments, the Employer
should send the settled price for completion for review within 7 days after
having confirmed the settled price with the Contractor, and the reviewed price
shall be the settled price for completion of this project.

 

44

 

 

Completion payment certificate33.3The Engineer shall sign and issue completion
payment certificate within 7 days after the settlement for project completion is
reviewed according to Article 33.2, and submit it the Employer for approval and
then send it to the Contractor. In the certificate, the settlement for project
completion confirmed according to Article 33.2 and the final price to be paid to
the Contractor according to the contract.

 

Completion payment33.4The Employer shall pay the settled price for project
completion to the Contractor according to the certificate within 14 days after
confirming the completion payment certificate. Refer to the attached clauses.

 

No payment by the Employer33.5If the Employer does not pay settlement price for
project completion without a just cause within 14 days after confirming the
payment certificate, from the 15th day on, the Employer shall pay the interest
for default of project funds at the loan interest rate the Contractor pays to
the bank for the same term, and shall assume breach liability. The Contractor
can urge the Employer to pay settlement price. If the Employer fails to pay
within 14 days after being urged, the Contractor can dispose the left subject
matter, or ask the guarantor to pay warranty claims, or negotiate with the
Employer to convert the project into money or sale the project by auction, and
the Contractor shall be compensated preferentially with the converted money or
auctioned price.

 

Confirmation of the cost engineer33.6Documents related with settlement for
project completion in Article 33 shall be approved by the registered cost
engineer before being submitted and approved.

 

33.7When the Employer and the Contractor can not reach an agreement on the
settled price for this project, it shall be handled according to regulations
related with controversy or dispute solution procedures in Article 36 of general
conditions.

 

XIII. Default, Claim, and Dispute

 

34Default

 

Default by the Employer34.1If the Employer does not perform contractual
obligations or does not perform obligations according to contracted regulations,
it shall assume default responsibility, compensate the Contractor for losses
caused by the Employer’s default, and postpone the construction period. In case
of the following situations, the Employer shall assume default responsibility
according to regulations in special conditions.

¨.     As regulated by Article 18.4 of general conditions, the Employer suspends
project construction for more than 30 days;

¨.     The Employer fails to pay advance payment for the project according to
the attached clauses;

¨.     As regulated by the general conditions, the Employer fails to pay
progress payment for the project;

¨.     As regulated by Article 33.5 of the general conditions, the Employer
fails to pay settled price for project completion on time.

 

45

 

 

Default by the Contractor34.2If the Contractor fails to perform contractual
obligations or does not perform obligations according to contracted regulations,
it shall assume default responsibility; compensate the Employer for losses
caused by the Contractor’s default. In case of the following situations, the
Contractor shall assume default responsibility according to regulations in
special conditions.

¨.     As regulated in Article 19.4 of general conditions, the Contractor fails
to complete the project on time;

¨.     As regulated in Article 23.1 of general conditions, the project quality
can not meet quality standards agreed upon in contract.

 

Continuation to perform the contract34.3Unless otherwise agreed upon, when the
Employer or the Contractor breaches the contract, the other party requires the
default party to continue to perform this contract; the default party shall
continue to perform the contract after assuming the default responsibilities
mentioned above.

 

35Claim

 

Reasons for claim35.1Between the Employer and the Contractor, when one party
claims to the other party, it should have reasonable reasons and valid proof of
the incident it claims for.

 

Prevailing records35.2When the claiming party requires claim, records should be
kept so as to prove the claim, and should allow the other party or the Engineer
to examine all the records.

 

The Contractor’s claim procedure35.3In case of the Employer fails to perform
obligations according to contract, makes a mistake, and other situations that
the Employer shall assume responsibility, which causes loss to the Contractor
and/or postpone of construction period, the Contractor shall claim to the
Employer according to the following procedures:

¨.     Inform the Engineer of the claim intention within 28 days after the
occurrence of the incident; if the notice is not given within the regulated
period, it shall be deemed that the Contractor gives up claim;

¨.     Submit notice of compensation for losses and/or postpone of construction
period and relevant documents to the Engineer within 28 days after giving notice
of claim intention;

¨.     After receiving the claim notice and relevant documents submitted by the
Contractor, upon approval of the Employer, the Engineer replies within 28 days,
or require the Contractor to further supplement reasons and evidence for the
claim;

 

46

 

 

¨.     If the Engineer fails to reply or make further requirements to the
Contractor within 28 days after receiving the claim notice and relevant
documents submitted by the Contractor, it shall be deemed that the claim has
been approved;

¨.     When the claim continues, the Contractor shall issue claim intention
notice to the Engineer by stages, and within 28 days after the incident has been
solved, submit relevant documents and final claim notice to the Engineer.
Procedures for replying the claim are the same as regulated in (3) and (4) of
this clause.

 

The Employer’s claim procedure35.4In case of the Contractor fails to perform
obligations according to contract, makes a mistake, and other situations that
the Contractor shall assume responsibility, which causes loss to the Employer
and/or postpone of construction period, the Employer shall claim to the
Contractor according to the following procedures:

¨.     Inform the Contractor of the claim intention within 28 days after the
occurrence of the incident; if the notice is not given within the regulated
period, it shall be deemed that the Employer gives up claim;

¨.     Submit notice of compensation for losses and relevant documents to the
Contractor within 28 days after giving notice of claim intention;

¨.     After receiving the claim notice and relevant documents submitted by the
Employer, the Contractor shall reply within 28 days, or require the Employer to
further supplement reasons and evidence for the claim;

¨.     If the Contractor fails to reply or make further requirements to the
Employer within 28 days after receiving the claim notice and relevant documents
submitted by the Employer, it shall be deemed that the claim has been approved;

¨.     When the claim continues, the Employer shall issue claim intention notice
to the Contractor by stages, and within 28 days after the incident has been
solved, submit relevant documents and final claim notice to the Contractor.
Procedures for replying the claim are the same as regulated in (3) and (4) of
this clause.

 

The Contractor’s payment against the claim procedure35.5The Engineer shall
verify the claim notice and relevant documents submitted by the Contractor
according to Article 35.3, after having negotiated with the Contractor and
having submitted to the Employer for approval, the Engineer shall determine the
compensated amount and pay at the same time with the project funds, determine
the delayed construction period and postpone it accordingly.

 

The Employer’s payment against the claim procedure35.6The Contractor shall
verify the claim notice and relevant documents submitted by the Employer
according to Article 35.4, after having negotiated with the Employer, the
Contractor shall determine the compensated amount and deduct it from the payment
certificate the Engineer issued to the Contractor.

 

47

 

 

Confirmation of the cost engineer35.7Submission, review, and approval of
documents related with claim for the project in Article 35 must be confirmed by
the cost engineer.

 

36Disputes

 

Disputes settlement36.1No matter during construction period or after completion
of the project, and no matter before or after refusal or termination of this
contract, if the Employer and the Contractor have any dispute on this contract,
or caused by this contract or the construction of this project, including any of
the Engineer’s decisions, orders, or evaluations, the two parties can negotiate
and solve the problem, or hand the dispute over the third person regulated in
special conditions of this contract for mediation. If negotiation and mediation
do not work, the two parties can reach an agreement in special conditions to
settle the dispute in the next method:

(1)     Prosecute to people’s court with jurisdiction.

 

Continuation to perform the contract36.2After occurrence of disputes, both
parties shall proceed to implement the Contract, to keep continuous construction
and protect completed projects, unless in the following circumstances:

¨.     Default of either party has made the Contract impossible to be
implemented and both parties agree to suspend construction;

¨.     Suspension of construction is required by the mediation and is accepted
by both parties;

(3).     Suspension of construction is required by court.

 

XIV. Project Quality Defect Warranty

 

37Project Quality Defect Warranty

 

Defect Warranty37.1The Contractor shall assume project quality defect warranty
responsibility for the project handed over to the Employer during defect
warranty period according to regulations of relevant laws and regulations etc.

 

Project Quality Defect Warranty37.2When the Employer and the Contractor are
signing this contract, they should sign a Project Quality Defect Warranty as an
attachment to the contract.

 

37.3If there is dispute between the Employer and the Contractor on quality
warranty items, it shall be handled according to controversy or dispute solution
procedures in Article 36 of general conditions.

 

Main contents of Project Quality Defect Warranty include:

 

¨.  Scope of quality defect warranty;

¨.  Period of quality defect warranty;

¨.  Responsibility of quality defect warranty;



¨.  Costs of quality defect warranty;

(5)  Payment of quality defect warranty money.

  

48

 

  

XV. Force Majeure

 

38Force Majeure

 

Force Majeure38.1Force majeur includes explosion, fire caused by war, turmoil,
plague, falling of flying object, or other reasons that are not within the
liability of the Employer and the Contractor, as well as natural disasters
regulated in special conditions such as wind, snow, flood, earthquake, high
temperature etc.

 

Handling procedure of force Majeure38.2After force majeure occurred, the
Contractor shall inform the Employer and the Engineer immediately, and take
measures as soon as possible in the scope of its capability to reduce losses,
and the Employer shall assist the Contractor to take measures. If the Engineer
deems it necessary to suspend the construction, the Contractor shall suspend.
The Contractor shall inform the Employer and the Engineer of damage and
predicted expenses for clearing and repair within 48 hours after the force
majeure is over. If the force majeure continues, the Contractor shall report the
damage situation to the Engineer once every day. Within 14 days after the force
majeure, the Contractor shall submit to the Engineer the formal report of cost
for cleaning and recovery and relevant data.

 

Loss minimization38.3All relevant parties of this project shall try their best
to minimize the losses caused by force majeure to this project and to the
performance of this contract.

 

38.4Expenses caused by force majeure and postponed construction period shall be
undertaken by the Employer and the Contractor respectively according to the
following methods:

 

Bearing of cost.Damage to the project, personnel injury and death and property
loss of the third person caused by damage to the project shall be the
responsibility of the Employer;

¨.      The Employer and the Contractor shall be respectively responsible for
injury or death of personnel from their own unit at their cost;

¨.      Damage to the Contractor’s devices and materials used for this project,
as well as losses from shutdown shall be the responsibility of the Contractor;
damage to the devices provided by the Employer shall be the responsibility of
the Employer;

¨.      During suspension, the Employer shall be responsible for cost of
necessary management and security personnel who are left on the site by the
Contractor as required by the Engineer;

¨.      The Employer shall be responsible for the cost for cleaning and recovery
required by the Project.

¨.      The delayed construction period shall be extended correspondingly.

 

49

 

 

No exemption from liabilities38.5If the force majeure occurred after the
Employer or the Contractor delayed performance of contract, the other party
shall not be exempted from responsibility caused by the force majeure.

 

XVI. Insurance and Warranty

 

39Project Insurance

 

Insurance by the Employer39.1Before the commencement of project, the Contractor
shall underwrite insurance for the life and property of its own staff and the
third person in the project site and shall pay the insurance fees.

 

Insurance by the Constractor39.2The Contractor must underwrite work-related
insurance and accident insurance for all staff engaging in project operation,
underwrite insurance for life and property of its own staff and construction
machinery and equipment in the construction site, and pay the insurance fees.
The Contractor is obliged to provide relevant insurance documents to the
Employer and the Engineer. If the Contractor fails to perform regulations
mentioned above, the Employer or the Engineer is entitled to refuse relevant
personnel from entering into the construction site.

 

Agreed insurance items39.3Under the condition of that the liability and
obligation of the Employer and the Contractor will not be restricted, the
Employer and the Contractor can reach agreement on insurance issues in special
conditions.

 

Claim settlement procedure39.4In case of loss or damage to projects under
insurance of this project, the insured shall provide report of damage and
evaluation to the insurance company in a timely manner after the risk occurred,
if the loss continues, the insured shall report every 7 days after submitting
the first report until the damage is over. The Employer or the Contractor shall
assist the other party in reporting and claiming to the insurance company.

 

Insurance certificate39.5One party between the Employer and the Contractor shall
provide the other party the evidence that all insurances it underwritten
according to contract requirement have taken effect.

  

Enough amounts insured39.6When the nature, scale, or plan of construction
changes, the insured shall inform the insurance company immediately, and ensure
that it has sufficient insured amount according to clauses of this contract
during the whole period. Before issuing the notice mentioned above, of one party
between the Employer and the Contractor needs to make any modification to the
insurances made, it shall negotiate with the other party and reach an agreement
with it.

 

50

 

 

40Project Guarantee

 

Performance security40.1At the same time when the Employer and the Contractor
are signing this contract, the Contractor shall submit a performance bond to the
Employer, which shall be issued by the guarantor (bank).

 

Guarantee of payment40.2At the same time when the Employer and the Contractor
are signing this contract, the Employer shall submit a guarantee of payment to
the Contractor, which shall be issued by the guarantor (bank).

 

Guarantee amount40.3The amount for performance bond and guarantee of payment
shall be in accordance with relevant laws, regulations, and rules, detailed
amount shall be agreed upon by the Employer and the Contractor in special
conditions.

 

Performance gurantee validity40.4Validity of performance bond shall expire on
the day of qualification by acceptance upon project completion. The Employer
shall return this bond back to the Contractor within 14 days after the validity
period.

 

Guarantee payment validity40.5Validity of guarantee of payment shall expire on
the day of payment of all project settled funds according to contract except for
those beyond the project quality defect warranty money. The Contractor shall
return this bond back to the Employer within 14 days after the validity period.

 

Assurance to pay the claim amounts to the Employer40.6While performing this
contract, if the Contractor incurs losses to the Employer due to reasons such as
capital, technology, quality, or other reason that are not force majeure etc.,
within the validity period of the performance bond, the Employer shall inform
the Contractor in written form stating the reasons for claim, and provide
claiming documents to the guarantor in a timely manner, and the guarantor shall
pay the claimed money to the Employer for the guaranteed amount unconditionally
without the Contractor’s approval.

 

Assurance to pay the claim amounts to the Contractor40.7While performing this
contract, if the Employer incurs losses to the Contractor due to reasons such as
capital, technology, quality, or other reason that are not force majeure etc.,
within the validity period of the performance bond, the Contractor shall inform
the Employer in written form stating the reasons for claim, and provide claiming
documents to the guarantor in a timely manner, and the guarantor shall pay the
claimed money to the Contractor for the guaranteed amount unconditionally
without the Employer’s approval.

  

Agreed guarantee items40.8The Employer and the Contractor shall reach agreement
on warranty manner and other issues in special conditions, and provide warranty
contract as the attached document for this contract.

 

51

 

 

XVII. Taking Effect, Termination, and Cancellation of Contract

 

41Taking Effect and Termination of Contract



 

Contract execution41.1The Employer and the Contractor shall reach an agreement
on the manner in which this contract takes effect.

 

Contract termination41.2After the quality warranty expired, the Contractor
performed all warranty responsibilities, and the Employer paid all relevant
amounts, this contract shall terminate.

 

Good faith41.3After the rights and obligations of this contract terminated, the
Employer and the Contractor shall follow the rules of honesty and integrity and
perform obligations such as notification, assistance, confidentiality etc.

 

42Cancellation of Contract

 

Consensus

 

42.1The Contract can be terminated as long as the Employer and the Contractor
reach agreement through negotiation.

 

Assignment occurance42.2If situation forbidden in Article 13 of general
conditions occurs, the Contractor transfers all or part of the project it
contracted to others or subcontracts to others after breaking the projects
apart, the Employer is entitled to cancel the contract.

 

Force majeure or default42.3If one of the following cases happens, the Employer
and the Contractor can terminate the Contract:

¨.     The Contract cannot be performed due to force majeure;

¨.     The Contract can not be performed because one party defaults (including
the suspension and postpone of construction due to the reason of the Employer).

 

Contract termination procedure42.4If one party between the Employer and the
Contractor cancels the contract according to Article 42.1, 42.2, and 42.3, it
shall inform the other party cancellation of the contract, the contract shall be
cancelled after the two parties have reached an agreement to cancel the
contract. For any dispute existing in contract cancellation, it shall be handled
according to regulations related with dispute in Article 36 of general
conditions.

 

Operations after contract termination42.5If the contract is cancelled because of
the Contractor’s fault, the Contractor must compensate the Employer for all his
losses and additional expenses required to continue the project. After the
contract is cancelled, the Contractor shall carry out protection and hand over
of the completely project and purchased materials and equipment properly, and
move the Contractor’s devices and personnel from the construction site according
to the Employer’s requirements. The Employer shall provide necessary conditions
for the removal of the Contractor and pay for the necessary cost; meanwhile, the
Employer shall pay for the payment of the completed projects. With respect to
the ordered materials and equipment, the order party shall be responsible for
the rejection of goods and the cancellation of order contract. The payment for
goods that can not be returned and the cost for the goods rejection and contract
cancellation shall be undertaken by the Employer. Losses arising from postponed
return of the goods shall be undertaken by the responsible party. In addition,
the erring party shall compensate the other party for the losses it suffered as
a result of the cancellation of the Contract.

 

52

 

 

Settlement and liquidation42.6The termination of Contract shall not influence
the effectiveness of settlement and liquidation clauses stipulated in the
Contract between both parties.

  

43Number of Contract Originals

 

Originals of the contract43.1The Contract is of two originals with equal effect;
the Employee and the Contractor shall respectively hold one copy.

 

 

Copies of the contract43.2The Employer and the Contractor shall reach an
agreement on the number and storing entity of copies of this contract in special
conditions of the contract, and the copies of this contract have equal effects.

  

53

 

 



 

Special Conditions

 

I. Contract Documents

 

1Constitution of contract documents and interpretation priority

 

1.1The composition and interpretation sequence of the contract documents are as
follows:

 

(1)         Agreement;

(2)         Supplemental agreement

(3)         Special and supplemental conditions;

(4)         General conditions;

(5)         Standards, codes and relevant technical documents;

(6)         Drawings;

(7)         The approved quotation bill of quantities or budget statement
(applicable for non-bidding projects);

(8)         Both parties’ written records and documents related to engineering
change

(9)         Relevant notices of the employer or the engineer or the engineering
meeting minutes signed by both parties;

(10)       Relevant letters, data messages (such as telegram, telex, fax,
electronic data interchange and e-mail) in the process of project
implementation.

 

2Languages and Applicable Laws and Regulations

 

2.1      The contract is in Chinese.

 

2.2      Laws, regulations and codes need to be disclosed: Construction Law of
the People’s Republic of China; Contract Law of People's Republic of China; Law
on Public Bidding of People's Republic of China; Construction Project Contract
Management Methods; Quality Management Regulations for Construction Project and
the like, regulations and codes issued by the state, Ministry of Construction,
Sichuan Province and Chengdu City.

 

3Applicable standards and specifications

 

3.1      When discrepancy occurs among the standards and specifications of the
state, industry and the area of project, the names of the standards and
specification agreed for use:                           

  

54

 



 

The time when the employer provides the standards and specifications: Prevalent
state standards and specifications, the construction technical specifications,
regulations and acceptance standards on construction projects issued by Sichuan
Province and Chengdu City.

 

3.2      The agreement when there are no corresponding standards and
specifications at home (can be attached): The contractor shall raise the
construction process within the agreed time and as per the requirements, and
confirm the above after getting the approval of the design institute, the
employer and the supervisor.

 

4Drawings and Technical Materials

 

4.1      The number of the drawings that the Employer shall provide to the
contractor: Six sets.

 

The date when the Employer shall provide the drawings to the contractor: within
three days after signing the contract.

 

4.2      Confidentiality requirements and period of the project from the
Employer: without the written permission of the Employer, the Contractor shall
not alter all the drawings and technical materials in the project, documents and
relevant information arbitrarily, copy or disclose the above to a third party,
transfer or use the above to other project other than the project, or else, the
Contractor shall undertake all the relevant legal responsibilities and
compensate all the incurred losses.

 

5Notification

 

5.1      Address of the Contractor: No.95 Section II Jiefang Road, Chengdu City,
Sichuan Province.

 

5.2      Address of the Employer: 11th Building, Fujiang Road, Shuangliu Park,
Jiaolong Industrial Port, Chengdu City.

 

The Address of the Engineer: No. 33, West Daqiang Street, Chengdu

 

II. Employer and Contractor

 

6Employer

 

6.1      Name of the Employer's Representative: Alice Chen ; the Employer site
management staff and responsibilities shall be sent to the Contractor in the
form of correspondence within five days after the contract is signed. If the
Employer has the need to change site management staff, the Contractor will be
informed in the form of correspondence.

  

55

 



 

6.2      The connection site for the construction use water at the construction
site: the Contractor shall solve the problem itself all at its own expense
(connected from 5# Road municipal network pipes, DN150, with a length of about
300m).

 

The connection site for the construction use power supply at the construction
site: the Contractor shall solve the problem itself all at its own expense
(temporary load 315kva, normal load 1,600kva, cooper core 120 or 150 cables,
with a length of about 550m (400mexternal red wire + 150m internal red wire).

 

The connection site for the construction use communication at the construction
site: within 100m, and the Contractor shall solve the problem itself all at its
own expense.

 

Time for drawing joint reviewing and design disclosure: 5 days before
commencement.

 

Other tasks and requirements agreed to be done by the Employer: Negotiated
Additionally

 

6.3      The work that the Employer authorizes to the Contractor: Assisting the
Employer to complete the contact and coordination with the municipal
administration departments and relevant local departments involved in the
project, completing the relevant approvals required by the project,
certificates, and the application and approval formalities for temporary land
use, and etc.

 

7Contractor

 

7.1      The names and the submission time of the design documents of the
permanent projects or temporary projects designed by the Contractor: the
foundation pit support documents shall be submitted before commencement.

 

The responsibilities and requirements for the safeguard work in the construction
site and the lighting and enclosing facilities for maintenance and construction
use:

 

The Contractor shall undertake its relevant work, follow the relevant
requirements for civilized construction issued by Chengdu City, meanwhile
undertake the complete responsibilities for all the security accidents caused by
the Contractor, and report the accidents to the Employer, Supervisor and
construction competent authorities immediately.

 

The requirements of the houses and facilities for office and living use provided
to the Employer at the construction site: the Contractor shall provide two site
office rooms, one room for rest, and one conferment room (shared by the
Contractor) to the Employer and the Supervisor Engineer within 15 days after the
Contractor signs the contract agreement.

 



56

 



 



(1)Each office room shall have an area no less than m2, be provided with 2 sets
of office chairs and desks, one document iron cabinet, one 1.5 P air
conditioner, one water dispenser, and network access.

    (2)The room for rest shall have an area no less than m2, be provided with
one 1.5 P air conditioner, one water dispenser, 3 beds and beddings, and all the
complete General Conditions for daily use.

    (3)The conference room can hold 20 persons, with an area no less than 30m2,
and is provided with chairs and desks, and air conditioners.

    (4)Bathrooms for gentlemen and ladies shall be provided (shared by the
Contractor).



 

The names of the formalities about construction site transportation, environment
protection, construction noise, safe and civilized construction that shall be
completed by the Contractor as per the regulations: The Contractor shall follow
the management regulations of governments and relevant authorities, complete the
formalities about construction site transportation, environment protection,
construction noise, safe and civilized construction as per the regulations, and
the solve the incurred problems itself and undertake all the responsibilities.

 

The Specific Requirements on the Completed Project Product
Protection:               \                 

 

The protection requirements and expense bearing of the underground pipelines,
adjacent buildings, structures (including heritage conservation buildings),
ancient and famous trees at the construction site: The Contractor shall propose
the conservation plan, submit the plan to the project manager for signing and
approval, and then the plan shall be confirmed by the site Engineer and the
Supervisor Engineer, and finally the plan shall be reported to the relevant
administration authorities of the conserved items for approval before
implementation. Both the relevant expenses and responsibilities shall be
undertaken by the Employer.

 

The requirements for construction site clear up before handover: The clean up of
the construction site shall conform to the relevant regulations on environment
health management, and the construction site shall be cleaned before handover.
The Contractor shall undertake the loss and penalties caused by its own or
violating relevant regulations.

 



57

 



 

7.2      Other tasks agreed to be done by the Contractor and expense bearing: If
the Contractor fails to complete the work stipulated in the Special Clause 7.1
and causes loss to the Employer, the Contractor shall compensate the loss to the
Employer. During construction, the Contractor shall protect the completed
sub-work, if the sub-work is damaged, the Contractor shall undertake all the
consequences and repair the sub-work as per the original quality standards at
its own expense. From the project completion acceptance to the project handover,
the Contractor shall be responsible for the maintenance and management of the
project, and the incurred responsibilities and relevant expenses shall be
undertaken by the Contractor (relevant expenses have been included in the
quotation list); during the period, any loss to the completed project caused by
the improper management of the Contractor shall be the responsibilities of the
Contractor.

 

III. Responsibilities and Authorities of the Project Management Staff

 

8Engineer

 

8.1      The Name of the Engineer Appointed by the Employer: Tang Hongbin

 

8.2      Name of the Supervising Unit: Chengdu Huashi Lixin Construction
Management Co., Ltd

 

9Project Manager

 

9.1      Name of the Project Manager: ____________; The names and
responsibilities of the Project Manager and other site management staffs shall
be sent by the Contractor to the Employer in the form of correspondence within
five days after the contract is signed. If the Contractor has the need to change
the Project Manager and other site management staffs, it shall be approved by
the Employer.

 

IV. Assignment, Subcontract and Designated Subcontract

 

10Subcontracting

 

10.1    Subcontracting Project and Name of the Subcontractors:

 



⑴.Subcontracting
Project:            \                 Subcontractors:           \              

 

⑵.Subcontracting
Project:            \                 Subcontractors:           \               

 

⑶.Subcontracting
Project:            \                 Subcontractors:           \               



 



58

 



 

11Designated Subcontract

 

11.1    Name of the Designated Subcontracting Project:

 



⑴.Designated Subcontracting Project:  \  

 

⑵.Designated Subcontracting Project:  \   

 

⑶.Designated Subcontracting Project:  \  





 

V. Construction Preparation Work

 

12Construction Organization Design and Progress Plan

 

12.1    Name of Single Project: foundation, main structure, decoration, doors
and windows, roofing and waterproof, water supply and drainage, ventilation and
air conditioning, weak current, electricity, fire control outdoor municipal
projects (including the walls, municipal power access, municipal water supply
and drainage, roads within the wall, building industrial cooling water work,
building running water, building sewage treatment work, and all the other
projects not in the scope of the construction drawings (not including garden
greening, safety supervision equipment, steel structure factory building)).

 

12.2    The time and requirements for the Contractor to provide the construction
organization design and the project schedule: The construction organization
design shall be reported 5 days before commencement; the construction
organization design and overall construction schedule shall be submitted as per
the requirements of the Engineer after the Contractor receives the drawings of
the bidding work, and the schedule of the following month shall be submitted
before the 25th day of each month, and the schedule of the following week shall
be submitted at the weekly engineering regular meeting.

 

The Confirmation Time for the Engineer: 7 calendar days after the Employer and
the Supervisor receive the documents.

 



59

 



 

13Construction Site Preparation

 

13.1    The boundary, time and sequence agreement of the construction site that
the Employer provides to the Contractor: construction site boundary: within the
building line; the place out side of the site shall meet the normal traffic of
construction machines; time: within 5 days after the contract is signed;

 

13.2    Expense bearing for the temporary land occupation and release outside
the building line: As per the construction organization and design approved by
the Employer and the Supervisor, temporary land use application outside the
building line shall be raised to the Employer. After the agreement of the
Employer, the Contractor shall submit application to relevant government
authorities, complete relevant formalities, and bear the expenses at its own
cost.

 

VI. Commencement, Completion, Construction Period and Shutdown

 

14Construction Period and Delay

 

14.1    Commencement Date: April 15th, 2013 (Subject to the approved
commencement report)

 

Completion Date: March 25, 2014

 

Construction Period Agreement: the contract period shall be calculated from the
date when the Contractor receives the commencement report approved by the
Supervisor Engineer to the day when the project passes the acceptance of the
quality inspection authorities and the completion is filed.

 

Total calendar days of construction period: 340

 

Single project construction period agreement: included in the total construction
period.

 

14.2    Delay loss compensation fees and limit agreement: if the project is
delayed by one day, RMB 5,000 Yuan shall be fined, but the amount shall not
exceed 1% of the contract amount, and the amount shall be deducted by the
Employer in the due project amount.

 

VII. Supply of materials and equipment

 

15Materials and Equipment to be supplied by the Employer

 

15.1    The list of the material and equipment supplied by the Employer: water
chilling unit 165RT, diesel generating set 250KW, (the Contractor shall be
responsible for the transportation and installation and debugging expenses of
the sets).

 



15.2    The settlement methods of the materials and equipment supplied by the
Employer:        \  



 



60

 



 

16Procurement of Materials and Equipment to be Purchased by the Contractor

 

16.1    The following materials shall be appointed by the Employer for the
manufacturer and brands, and the Contractor shall procure the above at its own
cost:    \  

 

16.2    The materials and equipment which are not listed above shall be
purchased by the Contractor as per the sample determined by the Employer, and
the Contractor shall determine the supplier at its own choice and follow the
following requirements:

 

(1)All the materials (including semi-finished products and finished products)
that form the permanent project must conform to the relevant requirements and
regulations of construction project quality management, and shall be the
completely brand new qualified materials agreed by the Supervisor Engineer and
approved by the Employer. Before the order, procurement and processing of these
materials, the Contractor shall get the agreement of the Supervisor Engineer and
the Employer, and, if necessary, shall attach the samples of the materials and
the relevant instructions of the materials and their use.

    (2)Without the agreement of the designer, the Supervisor Engineer and the
Employer, no substitute materials shall be used.

    (3)The Supervisor Engineer's approval on the source of the sample material
and the inspection quality does not mean that all the materials of the materials
have been approved and qualified, and does not militate against that the
Supervisor Engineer rejects to use this kind of material in the first seven days
in use (applicable when the material is found unqualified).

    (4)In selecting the suppliers of commercial concrete, masonry materials,
decoration materials, equipment and the like major materials and equipment, the
Contractor shall supply at least three suppliers of sound reputation, and report
the above to the Designer, the Supervisor and the Employer for joint approval
before the materials enter the site.

 

17Inspection of Materials and Equipment

 

17.1    The Agreement of the Inspection Expense:

 

⑴.       The materials and equipment whose inspection expenses shall be
undertaken by the Contractor: inspection expenses of all the materials and
equipment on site                                   

  

61

 



 

⑵.       The materials and equipment whose inspection expenses shall be
undertaken by the Employer :    \                                      

 

VIII. Quality, Security and Civilized Construction

 

18Project Quality and Inspection

 

18.1    Quality standard of the Project: See the Agreement

 



18.2    Project commissioning expense and expense bearing: see the general
conditions

 

IX. Contract Price, Project Quantities and Project Payment

 

19Total contract price

 

19.1    The contract price in the project:

 

Currency: RMB

 

Total Signed Contract Price (in words): thirty two million RMB Yuan (the project
price that the Employer pays to the Contractor shall be subject to the
settlement price.)

 

(in figures): 32,000,000 (the project price that the Employer pays to the
Contractor shall be subject to the settlement price.)

 

Project Unit Price: □ For the details, please see the quotation bill of
quantities or the budget statement (no-bidding project).

 

19.2    The manner for confirming the contract price:

 

19.3    Fixed unit price contract shall be adopted, and when incidents without
the contract price risk scope happens, the calculation methods of the expenses
shall be as follows:

 

1.      When the abnormal price fluctuation of the materials and equipment
caused by state polices exceeds 1% or above of the total contract price, the
exceeding part can be adjusted. The special adjustment methods are:

               \                    

 

□2.      Both parties agree that when the material price fluctuation in the
following table exceeds the agreed range for various reasons, the project unit
price forming the contract price can be adjusted as per the methods in the
table.

 



62

 



 

No.   Name  and Specification of
the Material   Unit   The agreed price
change range %   Adjustment Method   Remarks \   \   \   \   \   \

 

3.    Others:                    \                                               

 

When adjustable unit price contract is adopted, the contract price adjustment
methods agreed by the Employer and the Contractor are:

¨                                 \                                                

 

19.4    Names and provisional prices of the provisional price material and
equipment:            \  

 

19.5    The final determination methods of the provisional price: the Employer
will choose three or above supplier, but the final supplier and supply price
shall be determined by open bidding.

 

19.6    Names and provisional sum of the provisional sum
project:                    \            

 

19.7    The final determination of the provisional sum: \ 

 

19.8    If the Contractor rejects to contract the provisional sum project at the
price determined by Clause 27.10, the Employer will organize new bidding to
determine the subcontractor of the that project, and the subcontractor shall
sign subcontracting contract with the Contractor.

 

19.9    The project adopts fixed unit price method and lump sum total price
manner for settlement, and the total price is thirty two million Yuan cap. The
total contract price shall include the Safe and Civilized Construction Measure
Expenses listed in Part VI of the contract. But the contract fluctuation caused
by what is described in 19.10 can be calculated additionally.

 

19.10  After the Contract is signed, if there are design changes or other
on-site changes which requires project quantity increase, the unit price shall
calculated as per the corresponding unit price approved in the project budget
statement. If there is no unit price in the project budget statement, please see
the corresponding treatment methods in 30.7 and 31.1 of the general conditions.
The Contractor shall prepare a quantity and price change application form and
define the unit price and project quantity changes in the above form, send the
form to the Employer for approval. Then construction can be started and this
cost increase can be included in the project settlement.

 



63

 



 

20Confirmation of project quantities

 

20.1    The project quantity calculation rules adopted in the project:

 

■Code of valuation with bill quantity of construction works Construction Project
Quantity Valuation Specifications (GB50500-2008) and 2009 Sichuan Province
Pricing Quota of Bill of Quantities in Construction Project, and relevant
supporting documents;

 

21Project payment

 

21.1    The time that the Employer pays advance to the Contractor: See the
Supplemental Agreement

 

The amount of the advance that the Employer pays to the Contractor: See the
Supplemental Agreement

 

21.2    The deduction point of project advance payment deduction:
                \              

 

The deduction percentage of project advance payment deduction:
                \          

 

21.3    The time interval and requirements for completing interim settlement and
payment: see the Supplemental Agreement

 

21.4    The lowest amount for interim payment: see the Supplemental Agreement

 

X. Project Alteration

 

22The determination of the contract price alteration

 

22.1    Project quantity alteration degree: determined as per the
site conditions

 

The unit project price determination method of the increased project quantity:
negotiated additionally

 

The unit project price determination method of the decreased project quantity:
negotiated additionally

 

The determination method of the altered price, if there is no applicable or
similar project unit price for the altered project in the contract: negotiated
additionally

  

64

 



 

XI. Completion Acceptance and Settlement

 

23Acceptance upon Project Completion

 

23.1    The agreement for the Contractor to provide completion materials: within
two months after the completion acceptance, the Contractor shall submit
completion materials in duplicate to the archives for filling;

 

23.2    Agreement on single project completion acceptance: foundation work, main
work, elevator, fire control.

 

XII. Default, Claim and Disputes

 

24Default

 

24.1         The Employer’s default responsibility agreement on the case that
the Employer completely suspends the project continuously for 30 days or above,
as is stipulated in the General Condition 18.4: As per the General Conditions,
and the Employer shall compensate the loss of the Contractor during suspension
period.

 

The Employer’s default responsibility agreement on the case that the Employer
fails to pay the project advance to the Contractor on time, as is stipulated in
General Condition 29: As per the General Conditions

 

The Employer’s default responsibility agreement on the case that the Employer
fails to pay the project progress payment to the Contractor on time, as is
stipulated in General Condition 29: As per the General Conditions

 

The Employer’s default responsibility agreement on the case that the Employer
fails to pay the project completion settlement payment to the Contractor on
time, as is stipulated in General Condition 33.5: As per the General Conditions

 

2. Other agreements of the Employer’s default:
          \                                

 

24.2 The Contractor’s default responsibility agreement on the case that the
Contractor fails to complete the project on time, as is stipulated in General
Condition 19: See Special Conditions 14

 



65

 



 

The Contractor’s default responsibility agreement on the case that the project
quality fails to reach the quality standards agreed by the contract, as is
stipulated in General Condition 23.1: the project shall be corrected as per
relevant quality standards until the acceptance specifications are satisfied,
and the incurred expenses shall be undertaken by the Contractor; if any loss is
caused to the Employer, the Contractor shall bear corresponding compensation
responsibilities. Other agreements on the Contractor’s default: if the
Contractor fails to perform the contract clauses or does not perform its
responsibilities as per the contract agreement, which thus influence the
progress, quality or security, through the mutual communication between the
Employer and the Contractor, the Employer will give written notice, and if the
Contractor fails to perform correction or give reasonable solutions in time, the
Employer can suspend the project payment; if necessary, the Employer can
terminate the contract unilaterally and select new construction units, and the
Contractor shall compensate the corresponding losses to the Employer.

 

25Disputes

 

25.1    The Agreement on Disputes Solving:

 

⑴.Legal proceedings can be instituted at the local people's court.

 

XIII. Force Majeure

 

26Force Majeure

 

26.1    Other force majeure agreed by the Employer and the Contractor:

 

⑴.       Earthquake above magnitude 6;

 

⑵.      Strong wind above force 8;

 

⑶.       Continuous precipitation for 24 hours and the precipitation over 180 mm
or above;

 

⑷.      High temperature weather over 40 °C or above for 2 days;

 

⑸.       Miscellaneous: War, riots, falling of flying objects or other
explosions or fires which are not caused by the Employer or the Contractor, and
etc.

 

XIV. Insurance and Guarantee

 

27Project Insurance

 

27.1    Project insurance agreed by the Employer and the Contractor:

 

(1)      Insurance to be covered by the Employer: See the General Conditions

 

(2)      Insured items processed by the Contractor under the entrusting of the
Employer: See the general conditions

 

(3)      The Contractor’s Insurance Contents: Migrant worker comprehensive
insurance, accident insurance

 



66

 



 

28Project Guarantee



 

28.1    Performance guarantee amount: 10% of the contract price

 

Security for payment amount: 10% of the contract price

 

28.2    Guarantee Manner and other Guarantee Agreements: bank guarantee

 

XV.    Taking Effect, Termination, and Dissolution of Contract

 

The contract shall take effect after the signing and stamping of both parties.

 

29Number of contract originals

 

29.1    Copies of the subcontract: Eight Copies in total, Four Copies each party

 

Contract Keeping Units: The Employer and the Contractor

 

67

 

 

Part IV. Project Quality Defect Warranty Certificate

 

The Employer (Full Name): Measurement Technology (Chengdu) Ltd.

 

The Contractor (Full Name): China Huashi Enterprises Company Limited

 

To guarantee the normal use of Western Research and Development Production Base
of Measurement Specialties Inc. (project name) within reasonable service life,
the Employer and the Contractor sign the Project Quality Defect Warranty
Certificate by consensus as per Construction Law of the People’s Republic of
China; Contract Law of People's Republic of China, Construction Project Quality
Management Regulations and Shenzhen Special Economic Zone Construction Project
Quality Management Regulations. The Contractor shall undertake the project
quality defect warranty responsibilities within the quality defect warranty
period as per relevant regulations and the agreement of both parties.

 

Project Quality Defect Warranty Scope

 

Quality Defect Warranty Scope

 

The quality defect warranty scope include the foundation main structure work,
roofing and waterproofing work, anti-seepage engineering for bathroom/rooms and
external walls with waterproofing requirements, electric pipeline work, water
supply and drainage work, equipment installation work, heat supply and cold
supply system work, decoration project and other projects agreed by both
parties:

 

As for the specific project quality defect warranty scope, both parties reach
the following agreement: as per the contract scope.

 

I. Project Quality Defect Warranty Period

 

The quality defect warranty period shall be calculated from the completion
acceptance day of the project. As for the project for single completion
acceptance, the quality defect warranty period shall be calculated by single
project.

Both parties reach the following agreement on the project quality defect
warranty period:

 

□ Found work, main structure work shall have the reasonable service life defined
by the design documents;

  

68

 



 

□ Roofing waterproofing work, and anti-see page engineering for bathroom/rooms
and external walls with waterproofing requirements shall have a warranty period
of 5 years (at least 5 years);

 

□ Electric pipeline work, water supply and drainage work, and equipment
installation work shall have a warranty period of 2 years (at least 2 years);

 

□ Heat supply and cold supply system work shall have a warranty period of 2 heat
supply period and cold supply periods (at least 2);

 

□ Decoration project shall have a warranty period of 2 years;

 

□ The warranty period of other projects shall be as per the agreement;

 

II. Project Quality Defect Warranty Responsibilities

 

1For the project within the warranty scope, within the warranty period, the
Contractor shall send staff for repair within 72 hours after receiving the
warranty notice. If the Contractor does not send people for repair within the
agreed period, the Employer can authorize other people for repair, and the
expenses shall be deducted from the warranty amount.

    2For urgent accident, the Contractor shall go to the accident site to
conduct repairing once receiving accident notice.

 

III. Project Quality Defect Warranty Expense

 

Project quality defect warranty expenses and relevant compensation liabilities
shall be undertaken by the party which causes the quality defects.

 

Project quality defect warranty manner

 

Project quality defect warranty manner can adopt the following manner:

 

Project Quality Defect Warranty Amount See the Supplemental Agreement

 

Currency: RMB

 

Amount (in words):               \                            Yuan

 

(in figures):                   \                       Yuan

 

Quality Defect Warranty Amount Bank Rate:                                

 

□ Project quality guarantee warranty

 

□ Insurance of project quality:

  



69

 

 

 

IV. Payment of Project Quality Defect Warranty Amount

 

When project quality defect warranty amount manner is adopted, within the 14th
day of the second year after the completion acceptance of the project, the
Employer will pay the residual project quality defect warranty amount to the
Contractor, and this dose not exempt the Contractor’s warranty responsibilities
within the guaranty period.

 

V. Others

 

Other project quality defect warranty requirements agreed by the Employer and
the Contractor:

                                    

 

The Project Quality Defect Warranty Certificate, as the construction contract
attachment, will be signed jointly by the Employer and the Contractor.

  

70

 



 

Part V Supplemental Agreement

  

The Employer: Measurement Technology (Chengdu) Ltd.

 

The Contractor: China Huashi Enterprises Company Limited

 

After several friendly negotiations of both parties, both parties make the
following adjustments for the construction contract clauses (including the
Agreement, General Conditions, Special Conditions and Supplemental Conditions)
of Western Research and Development Production Base of Measurement Specialties
Inc, and if the above-mentioned clauses conflict with the clauses of the
agreement, the content in the agreement shall govern:

 

I. Total Contract Project Price:

 

As per the special conditions

 

II. Contract Scope:

 

See the Agreement

 

III. Payment Term

 

1.The advance payment, 10% of the total contract price, shall be paid within 5
days after the contract is signed. This 10% advance payment includes all the
advance payments states in Part VI Safe and Civilized Construction Measure
Expenses Payment Agreement in the contract.

 

2.The material preparation payment, 10% of the total contract price, shall be
paid within 5 days after the contractor started the construction.

 

3.After the foundation work is completed, the Contractor shall report the total
project quantities completed in the last month on the 3rd day of each month, and
after the signing and approval of the Supervision Company’s engineer, the
Employer shall pay 90% of the total project quantities completed in the last
month on the 10th day of each month, but the amount paid by month shall not
exceed 55% of the total contract price, and the exceeding part shall be settled
in the ceiling settlement.

  

71

 



 

4.5% of the total contract price shall be paid within 5 days after the ceiling
acceptance.

 

5.10% of the total contract price shall be paid within 5 days after the
decoration acceptance.

 

6.5% of the total contract price shall be paid within 5 days after the
completion acceptance.

 

7.95% of total contract price shall be paid and settled within 5 days after the
settlement is completed.

 

8.5% of the total settlement contract price is the project warranty amount. One
year after completion, the Employer shall pay 2% of the warranty amount within 5
days on the condition that the Contractor completes all the warranty work during
this period; Two years after completion, the Contractor shall pay 3% of the
warranty amount within 10 days on the condition that the Contractor completes
all the warranty work during this period; if the contractor does not perform or
is not fit for performing the warranty responsibilities, and the Employer pays
the warranty expenses to other parties who performed the relevant warranty
works, the Employer shall have the right to deduct the corresponding amount from
the warranty amount without the consent of the Contractor.

 

9.The terms listed in the above clauses shall be paid as per the contract
agreement after the invoice received.

 

72

 

 

Employer (Stamp): Contractor (Stamp):     Legal representative (signature or
seal): Legal representative (signature or seal):

 

___DD___MM___YY   ___DD___MM___YY

 

73

 

 

Part VI Safe and Civilized Construction Measure Expense Payment Agreement



 

The Employer: Measurement Technology (Chengdu) Ltd.

 

The Contractor: China Huashi Enterprises Company Limited

 

As per Contract Law of People's Republic of China, Construction Law of the
People’s Republic of China, Sichuan Province Construction Project Safe and
Civilized Construction Measure Expense Valuation Management Methods (CJF 2011
No.6) and other laws and administrative laws, on basis of equality,
volunteering, honesty and trustworthiness, both parties have reached the
following agreement on the safe and civilized construction measure expense
payment of Western Research and Development Production Base of Measurement
Specialties Inc. project.

 

1      Calculation and Collection Method

 

1.1   The safe and civilized construction measure part of the project takes the
fixed labor cost rate of the bill of quantities by division and by work as the
rate calculation basis, and the rate shall be collected as per the stipulations
of Sichuan Province Construction Project Safe and Civilized Construction Measure
Expense Valuation Management Methods (CJF 2011 No.6) .

 

1.2   As per the quotation of the bill of quantities in Contractor’ bidding
document, the basic contract price of the safe and civilized construction
measure expenses in the project shall be 875,000 RMB Yuan (in words: eight
hundred and seventy five thousand Yuan), and the final amount shall be subject
to the project completion settlement.

 

1.3   In project completion settlement, the safe and civilized construction
measures expenses shall be calculated as per the rate determined by the Safe and
Civilized Construction Measure Evaluation and Rate Determination Table issued by
Chengdu City Construction Project Security Supervision Bureau.

 

2 Payment and Use

 

2.1   Within 7 days after the contract is signed, the Employer shall pay 60% of
the safe and civilized construction measure basic expense advance, namely, 52.5
ten thousand Yuan (in capitals: five hundred and twenty five thousand Yuan), and
the other expenses shall be paid by the project progress as per the contract
agreement.

 

2.2   The Contractor shall guarantee the safe and civilized construction measure
expense is used for fixed purpose, namely for the civilized construction, safe
construction and temporary facility construction in the project.

 



74

 



 

3.     Others

 

3.1   The matters not mentioned in the agreement shall be negotiated
additionally by both parties.

 

3.2   The Agreement shall take effect after the signing and stamping of both
parties.

 

   Employer: (Stamp) Contractor: (Stamp)        Legal representative Legal
representative        Or the Authorized Representative: Or the Authorized
Representative:        Date: Date:

 

75

 